      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 1 of 88




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION




                                                        CASE NO. 4:20-cv-02021

RISING EAGLE CAPITAL GROUP LLC et
al.,




                PLAINTIFFS’ SECOND AMENDED COMPLAINT

       Plaintiffs the States of Arkansas, Indiana, Michigan, Missouri, North Carolina,

 North Dakota, Ohio, and Texas file this Complaint pursuant to statutes as set forth below

 against RISING EAGLE CAPITAL GROUP LLC, JSQUARED TELECOM LLC, RISING

 EAGLE CAPITAL GROUP-CAYMAN, JOHN C. SPILLER, II, Individually, and JAKOB

 A. MEARS, Individually; and Plaintiffs the States of Arkansas, Indiana, Michigan, North

 Carolina, North Dakota, Ohio, and Texas file this Complaint pursuant to statutes as set

 forth below against HEALTH ADVISORS OF AMERICA, INC., MICHAEL THERON

 SMITH, JR., individually, and SCOTT SHAPIRO, individually, allege:

                            JURISDICTION AND VENUE

 1.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
                                            1
     Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 2 of 88




      §§ 1331, 1337(a), 1355, the Telephone Consumer Protection Act (“TCPA”), 47

      U.S.C. § 227(g)(2), the Telemarketing and Consumer Fraud and Abuse Prevention

      Act (“Telemarketing Act”), 15 U.S.C. § 6103(e), and the Telemarketing Sales Rule

      (“TSR”), 16 C.F.R. § Part 310; and the Court has pendant jurisdiction over the state

      law claims pursuant to 28 U.S.C. § 1367.

2.    Venue is proper in this District under 28 U.S.C. §§ 1391(b), 1395(a), 47 U.S.C. §

      227(g)(4), and 15 U.S.C § 6103(e). A substantial part of the events or omissions

      giving rise to the claims alleged in this Complaint occurred in this District.

3.    The Plaintiffs notified the Federal Communications Commission of this civil

      action.

4.    The Plaintiffs are notifying the Federal Trade Commission of this civil action

      immediately upon instituting such action, pursuant to 15 U.S.C. § 6103(b).

                                     PLAINTIFFS

5.    Plaintiff State of Arkansas, by and through its Attorney General Leslie

      Rutledge, is authorized by 47 U.S.C. § 227(g)(l) to file actions in federal district

      court to enjoin violations of and enforce compliance with the TCPA on behalf of

      residents of the State of Arkansas, and to obtain actual damages or damages of five

      hundred dollars ($500) for each violation, and up to treble that amount for each

      violation committed willfully and knowingly. Plaintiff State of Arkansas, by

      and through its Attorney General Leslie Rutledge, is authorized by 15 U.S.C.

      § 6103(a) to file actions in federal district court to enjoin violations of and enforce

                                             2
     Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 3 of 88




      compliance with the TSR on behalf of the residents of the State of Arkansas, and

      to obtain damages, restitution, or other compensation. Plaintiff State of

      Arkansas, by and though its Attorney General Leslie Rutledge, is authorized

      by Ark. Code Ann. § 4-88-104 and Ark. Code Ann. § 4-99-111 to bring

      enforcement actions to enjoin violations of and enforce compliance with the

      Arkansas Deceptive Trade Practices Act (ADTPA), Ark. Code Ann §§ 4-88-

      101 et seq. and the Regulation of Telephonic Sellers (RTS), Ark. Code Ann.

      §§ 4-99-101 et seq., and to obtain civil penalties of up to ten thousand dollars

      ($10,000) per violation of the ADTPA and up to ten thousand dollars

      ($10,000) per violation of the RTS, to seek restitution for consumers who have

      suffered any ascertainable loss, to recover all expenses reasonably incurred in

      the investigation and prosecution of this matter, as well as attorney’s fees and

      costs.

6.    Plaintiff State of Indiana, by and through its Attorney General Curtis T. Hill,

      Jr., by its undersigned counsel, is authorized by 47 U.S.C. § 227(g)(l) to file

      actions in federal district court to enjoin violations of and enforce compliance

      with the TCPA on behalf of residents of the State of Indiana, and to obtain

      actual damages or damages of five hundred dollars ($500) for each violation,

      and up to treble that amount for each violation committed willfully and

      knowingly. Plaintiff State of Indiana, by and through its Attorney General

      Curtis T. Hill, Jr., is authorized by 15 U.S.C. § 6103(a) to file actions in federal

                                            3
     Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 4 of 88




      district court to enjoin violations of and enforce compliance with the TSR on

      behalf of the residents of the State of Indiana, and to obtain damages, restitution,

      or other compensation. Plaintiff State of Indiana, by and through its Attorney

      General, by its undersigned counsel, is also authorized by Ind. Code § 4-6-3-

      2 to bring enforcement actions to enjoin violations of and enforce compliance

      with the Indiana Telephone Solicitation of Consumers Act, Ind. Code 24-4.7,

      the Indiana Regulation of Automatic Machines Dialing Act, Ind. Code 24-5-

      14, the Telephone Solicitation Registration of Sellers law, Ind. Code § 24-5-

      12-10, the Indiana Business Organizations Code, Ind. Code § 23-0.5-5-2, and

      seek orders for civil penalties, reimbursement of costs, and other relief as

      allowed by law.

7.    Plaintiff State of Michigan, by and through its Attorney General Dana Nessel, is

      authorized by 47 U.S.C. § 227(g)(l) to file actions in federal district court to enjoin

      violations of and enforce compliance with the TCPA on behalf of residents of the

      State of Michigan, and to obtain actual damages or damages off five hundred

      dollars ($500) for each violation, and up to treble that amount for each violation

      committed willfully and knowingly. Plaintiff State of Michigan, by and through

      its Attorney General Dana Nessel, is authorized by 15 U.S.C. § 6103(a) to file

      actions in federal district court to enjoin violations of and enforce compliance

      with the TSR on behalf of the residents of the State of Michigan, and to obtain

      damages, restitution, or other compensation. Plaintiff State of Michigan, by and

                                             4
     Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 5 of 88




      through its Attorney General Dana Nessel, is also authorized by MCL 445.905(1)

      to bring enforcement actions to enjoin violations of and enforce compliance with

      the Michigan Consumer Protection Act, MCL 445.901, et seq. (“MCPA”) and to

      obtain civil penalties of up to twenty-five thousand dollars ($25,000) per

      persistent and knowing violation of Section 3 of the MCPA, investigative and

      other costs, and reasonable attorneys’ fees.

8.    Plaintiff State of Missouri, by and through its Attorney General Eric Schmitt, is

      authorized by 47 U.S.C. § 227(g)(l) to file actions in federal district court to enjoin

      violations of and enforce compliance with the TCPA on behalf of residents of the

      State of Missouri, and to obtain actual damages or damages of five hundred dollars

      ($500) for each violation, and up to treble that amount for each violation

      committed willfully and knowingly. Plaintiff State of Missouri, by and through

      its Attorney General Eric Schmitt, is authorized by 15 U.S.C. § 6103(a) to file

      actions in federal district court to enjoin violations of and enforce compliance

      with the TSR on behalf of the residents of the State of Missouri, and to obtain

      damages, restitution, or other compensation. Plaintiff State of Missouri, by and

      through its Attorney General Eric Schmitt, is also authorized to bring enforcement

      actions to enjoin violations and seek orders for civil penalties for each violation

      and other relief for violations of the Missouri Merchandising Practices Act, Mo.

      Rev. Stat. § 407.010 et seq., specifically the Missouri Do-Not-Call Law and the

      Missouri Telemarketing Practices Act.

                                             5
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 6 of 88




9.     Plaintiff State of North Carolina, by and through its Attorney General Joshua H.

       Stein, is authorized by 47 U.S.C. § 227(g)(l) to file actions in federal district court

       to enjoin violations of and enforce compliance with the TCPA on behalf of

       residents of the State of North Carolina, and to obtain actual damages or damages

       of five hundred dollars ($500) for each violation, and up to treble that amount for

       each violation committed willfully and knowingly. Plaintiff State of North

       Carolina, by and through its Attorney General Joshua H. Stein, is authorized

       by 15 U.S.C. § 6103(a) to file actions in federal district court to enjoin violations

       of and enforce compliance with the TSR on behalf of the residents of the State of

       North Carolina, and to obtain damages, restitution, or other compensation.

       Plaintiff State of North Carolina, by and through its Attorney General Joshua H.

       Stein, is also authorized by N.C. Gen. Stat. § 75-105 to bring enforcement actions

       to enjoin violations of and enforce compliance with the North Carolina Telephone

       Solicitations Act, N.C. Gen. Stat. §§ 75-100 et seq. and to obtain civil penalties

       of up to five hundred dollars ($500) for the first violation of that Act, one thousand

       dollars ($1,000) for the second violation, five thousand dollars ($5,000) for the

       third and any other violations of the Act, and reasonable attorneys’ fees for willful

       violations.

10.    Plaintiff State of North Dakota, by and through its Attorney General Wayne

       Stenehjem, is authorized by 47 U.S.C. § 227(f)(1) to file actions in federal district

       court to enjoin violations of and enforce compliance with the TCPA on behalf of

                                              6
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 7 of 88




       residents of the State of North Dakota, and to obtain actual damages or damages

       of five hundred dollars ($500) for each violation, and up to treble that amount for

       each violation committed willfully and knowingly. Plaintiff State of North

       Dakota, by and through its Attorney General Wayne Stenehjem, is authorized

       by 15 U.S.C. § 6103(a) to file actions in federal district court to enjoin violations

       of and enforce compliance with the TSR on behalf of the residents of the State of

       North Dakota, and to obtain damages, restitution, or other compensation. Plaintiff

       State of North Dakota, by and through its Attorney General Wayne Stenehjem, is

       also authorized by North Dakota Century Code (“N.D.C.C.”) § 51-28-13 to enjoin

       violations of and enforce compliance with the North Dakota Telephone

       Solicitations Act, N.D.C.C. ch. 51-28, and has all the powers provided by

       N.D.C.C. ch. 51-15 and may seek, nonexclusively, all remedies provided by

       N.D.C.C. chs. 51-15 and 51-28, including injunctive relief, pursuant to N.D.C.C.

       § 51-15-07; costs and expenses, pursuant to N.D.C.C. §§ 51-15-10 and 51-28-18;

       and civil penalties, pursuant to N.D.C.C. §§ 51-15-11 and 51-28-17, of up to five

       thousand dollars ($5,000) and two thousand dollars ($2,000), respectively. Under

       N.D.C.C. §51-28-17, a violation of N.D.C.C. ch. 51-28 constitutes a violation of

       N.D.C.C. ch. 51-15.

11.    Plaintiff, State of Ohio, by and through its Attorney General Dave Yost, is

       authorized by 47 U.S.C. § 227(g)(l) to file actions in federal district court to enjoin

       violations of and enforce compliance with the TCPA on behalf of residents of the

                                              7
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 8 of 88




       State of Ohio, and to obtain actual damages or damages of five hundred dollars

       ($500) for each violation, and up to treble that amount for each violation

       committed willfully and knowingly. Plaintiff State of Ohio, by and through its

       Attorney General Dave Yost, is authorized by 15 U.S.C. § 6103(a) to file

       actions in federal district court to enjoin violations of and enforce compliance

       with the TSR on behalf of the residents of the State of Ohio, and to obtain

       damages, restitution, or other compensation. Plaintiff State of Ohio, by and

       through its Attorney General Dave Yost, is also authorized to bring enforcement

       actions to obtain declaratory judgments, enjoin violations, and seek orders for

       consumer damages, civil penalties of twenty-five thousand dollars ($25,000) for

       violations of the Ohio Consumer Sales Practices Act (“Ohio CSPA”), Ohio

       Revised Code (“O.R.C.”) §§ 1345.01 et seq. and its substantive rules, Ohio

       Administrative Code (“O.A.C”), §§ 109:4-3-01 et seq., civil penalties of not less

       than one thousand ($1,000) nor more than twenty-five thousand dollars ($25,000)

       for each violation of the Ohio Telephone Solicitation Sales Act (“Ohio TSSA”),

       O.R.C. §§ 4719.01 et seq., investigative costs, reasonable attorneys’ fees and any

       other appropriate relief.

12.    Plaintiff State of Texas, by and through its Attorney General Ken Paxton, is

       authorized by 47 U.S.C. § 227(g)(l) to file actions in federal district court to enjoin

       violations of and enforce compliance with the TCPA on behalf of residents of the

       State of Texas, and to obtain actual damages or damages of five hundred dollars

                                              8
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 9 of 88




       ($500) for each violation, and up to treble that amount for each violation

       committed willfully and knowingly. Plaintiff State of Texas, by and through its

       Attorney General Ken Paxton, is authorized by 15 U.S.C. § 6103(a) to file

       actions in federal district court to enjoin violations of and enforce compliance

       with the TSR on behalf of the residents of the State of Texas, and to obtain

       damages, restitution, or other compensation. Plaintiff State of Texas, by and

       through its Attorney General Ken Paxton, is also authorized to bring enforcement

       actions to enjoin violations of and enforce compliance with the Texas

       Telemarketing Disclosure and Privacy Act, Tex. Bus. & Com. Code § 304.001 et seq.

       and to obtain civil penalties of up to one thousand dollars ($1,000) for each

       violation of the Act, and up to treble that amount for each violation committed

       knowingly or willfully, and reasonable attorneys’ fees.

                                     DEFENDANTS

13.    Defendant Rising Eagle Capital Group LLC (“Rising Eagle”) is a limited liability

       company which was formed in April of 2014 under the laws of the State of Texas,

       with its principal place of business at 9022 N. Ferndale Place Dr., Houston, TX 77604.

14.    Defendant Rising Eagle transacts business in the Southern District of Texas.

15.    Defendant JSquared Telecom LLC (“JSquared”) is a limited liability company which

       was formed in January of 2019, under the laws of the State of Texas, with its principal

       place of business at 9022 N. Ferndale Place Dr., Houston, TX 77604.

16.    Defendant JSquared transacts business in the Southern District of Texas.

                                              9
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 10 of 88




17.    Defendant Rising Eagle Capital Group – Cayman (“Rising Cayman”) is a legal entity

       which was formed on October 16, 2019 in the Cayman Islands, with its registered

       office at:

              P.O. Box 2775
              1st fl. Artemis House
              67 Fort Street
              George Town
              Grand Cayman KY1-1111
              Cayman Islands

18.    Defendant Rising Cayman transacts business in the Southern District of Texas.

19.    Defendant John C. Spiller, II, (“Spiller”) is an individual residing in the Southern

       District of Texas.

20.    Defendant Jakob A. Mears (“Mears”) is an individual residing in the Southern District

       of Texas.

21.    Defendant Health Advisors of America, Inc. (“Health Advisors”) is a Florida

       corporation, which was formed on April 10, 2017, with a principal place of business

       at 8140 NW 51st Place, Coral Springs, FL 33067.

22.    On June 14, 2019, Defendant Health Advisors was voluntarily dissolved.

23.    Defendant Health Advisors has transacted business in the Southern District of Texas.

24.    Defendant Michael Theron Smith, Jr. (“Smith”) is an individual residing in Florida.

25.    Defendant Smith has transacted business in the Southern District of Texas.

26.    Defendant Scott Shapiro (“Shapiro”) is an individual residing in Florida.

27.    Defendant Shapiro has transacted business in the Southern District of Texas.

                            SUMMARY OF ALLEGATIONS
                                             10
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 11 of 88




28.      All Plaintiff States allege violations of the TCPA against Defendants Rising Eagle,

         JSquared, Rising Cayman, Spiller, and Mears for calls made regarding health care

         coverage or insurance, auto warranty coverage or extension, and other calls offering

         goods or services.

29.      The Plaintiff States of Arkansas, Indiana, Michigan, North Carolina, North Dakota,

         Ohio, and Texas1 allege violations of the TCPA against Defendants Health

         Advisors, Shapiro, and Smith calls made regarding health care coverage or insurance.

30.      In the alternative, all Plaintiff States allege violations of the TSR against Defendants

         Rising Eagle, JSquared, Rising Cayman, Spiller, and Mears for calls excluding those

         made regarding health care coverage or insurance.

31.      In previous filings, Defendants Rising Eagle, JSquared, Spiller, and Mears have

         signaled their intention to challenge the constitutionality of the TCPA. While the

         Plaintiffs believe the challenge to be without merit, if the Court finds the TCPA

         unconstitutional for the time periods in question, all Plaintiff States seek alternative

         relief under the TSR.

32.      All Plaintiff States allege various state claims against Defendants Rising Eagle,

         JSquared, Rising Cayman, Spiller, and Mears.

33.      The Plaintiff States of Arkansas, Indiana, Michigan, North Carolina, North Dakota,

         Ohio, and Texas allege violations of various state law against Defendants Health


1
 On February 8, 2019, Plaintiff State of Missouri filed an action against Defendants Health Advisors and Smith. The
matter was resolved by a consent judgment. Plaintiff State of Missouri, therefore, is not seeking any relief from these
Defendants.
                                                           11
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 12 of 88




       Advisors, Shapiro, and Smith.

              THE TELEPHONE CONSUMER PROTECTION ACT

34.    The TCPA, enacted in 1991, amended the Communications Act of 1934 by adding

       47 U.S.C. § 227, which requires the Federal Communications Commission

       (“FCC”) to

             ... initiate a rulemaking proceeding concerning the
             need to protect residential telephone subscribers’
             privacy rights to avoid receiving telephone
             solicitations to which they object. . . . The regulations
             required by [the TCPA] may require the establishment
             and operation of a single national database to compile
             a list of telephone numbers of residential subscribers
             who object to receiving telephone solicitations, and to
             make that compiled list and part thereof available for
             purchase. If the Commission determines to require
             such a database, such regulations shall- ... (F) prohibit
             any person from making or transmitting a telephone
             solicitation to the telephone number of any subscriber
             included in such database . . . .

       47 U.S.C. § 227(c)(l) and (c)(3).

35.    In 1992, the FCC promulgated rules pursuant to the TCPA.

36.    On June 26, 2003, the FCC revised its rules and promulgated new rules pursuant

       to the TCPA. These new rules established a “do not call” registry (the “National

       Do Not Call Registry” or “Registry”) of consumers who do not wish to receive

       certain types of telemarketing calls. Consumers can register their telephone

       numbers on the Registry without charge either through a toll-free telephone call

       or over the Internet at www.donotcall.gov.

                                           12
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 13 of 88




37.    Sellers, telemarketers, and other permitted organizations can access the Registry over

       the Internet at telemarketing.donotcall.gov to download the registered numbers.

38.    A relevant FCC Do-Not-Call Rule, 47 C.F.R. § 64.1200(c), provides in part: “(c)

       No person or entity shall initiate any telephone solicitation [as defined in paragraph

       (f)(14) of this section] to ... (2) A residential telephone subscriber who has

       registered his or her telephone number on the national do-not-call registry of

       persons who do not wish to receive telephone solicitations that is maintained by

       the Federal Government.”

39.    The TCPA itself and another relevant FCC Rule, 47 U.S.C. § 227(a)(4) and 47

       C.F.R. § 64.1200(f)(14), respectively, provide in part: “The term telephone

       solicitation means the initiation of a telephone call or message for the purpose of

       encouraging the purchase or rental of, or investment in, property, goods, or

       services, which is transmitted to any person ...”

40.    The TCPA itself and another relevant FCC Rule, 47 U.S.C. § 227(b)(l)(B) and 47

       C.F.R. § 64.1200(a)(3), respectively, provide that it is unlawful for a person to:

       “Initiate any telephone call to any residential telephone line using an artificial or

       prerecorded voice to deliver a message without the prior express consent of the

       called party unless the call ... [is specifically exempted by rule or order].”

41.    The TCPA, 47 U.S.C. § 227(b)(1)(A)(iii), makes it unlawful for any person to: “make

       any call (other than a call made for emergency purposes or made with the prior express

       consent of the called party) using… an artificial or prerecorded voice… to any

                                             13
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 14 of 88




       telephone number assigned to a… cellular telephone service…” Relevant FCC Rule

       47 C.F.R. § 64.1200(a)(1)(iii) similarly prohibits persons from initiating calls to a

       cellular telephone using an artificial or prerecorded voice without the prior express

       consent of the called party. Relevant FCC Rule C.F.R. § 64.1200(a)(2) further

       prohibits persons from initiating or causing to be initiated calls that include or

       introduce an advertisement or constitute telemarketing to cellular telephones using an

       artificial or prerecorded voice without the prior express written consent of the called

       party.

42.    The TCPA, 47 U.S.C. § 227(d)(3)(A) and FCC Rule, 47 C.F.R. § 64.1200(b)(1),

       provide in part that “all artificial or prerecorded voice telephone messages shall… at

       the beginning of the message, state clearly, the identity of the business, individual, or

       other entity that is responsible for initiating the call. If a business is responsible for

       initiating the call, the name under which the entity is registered to conduct business

       with the State Corporation Commission (or comparable regulatory authority) must be

       stated.”

43.    The TCPA itself and another relevant FCC Rule, 47 U.S.C. § 227(e)(1) and 47 C.F.R.

       § 64.1604(a), respectively, provide that it is unlawful for a person “with the intent to

       defraud, cause harm, or wrongfully obtain anything of value” to cause any caller

       identification service to transmit or display “misleading or inaccurate caller

       identification information.”

44.    The TCPA further provides in part:

                                               14
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 15 of 88




             Whenever the attorney general of a State, or an official
             or agency designated by a State, has reason to believe
             that any person has engaged or is engaging in a pattern
             or practice of telephone calls or other transmissions to
             residents of that State in violation of this section or the
             regulations prescribed under this section, the State may
             bring a civil action on behalf of its residents to enjoin
             such calls, an action to recover for actual monetary loss
             or receive $500 in damages for each violation, or both
             such actions. If the court finds the defendant willfully
             or knowingly violated such regulations, the court may,
             in its discretion, increase the amount of the award to an
             amount equal to not more than 3 times the amount
             available under the preceding sentence.
       47 U.S.C. § 227(g)(1).

45.    This Court, in the exercise of its equitable jurisdiction, may award other

       ancillary relief to remedy injuries caused by Defendants’ violations of the

       TCPA.

                                 The Telemarketing Sales Rule

46.    The Telemarketing Act was enacted in 1994, and as part of the enactment, Congress

       found that “[c]onsumers and others are estimated to lose $40 billion a year in

       telemarketing fraud” and “[c]onsumers are victimized by other forms of telemarketing

       deception and abuse.” 15 U.S.C. § 6101(3) and (4).

47.    The act requires the Federal Trade Commission (“FTC”) to

             include in such rules respecting deceptive telemarketing acts or practices a
             definition of deceptive telemarketing acts or practices which shall include
             fraudulent charitable solicitations, and which may include acts or practices of
             entities or individuals that assist or facilitate deceptive telemarketing…. (3)
             The Commission shall include in such rules respecting other abusive
             telemarketing acts or practices-- (A) a requirement that telemarketers may not
             undertake a pattern of unsolicited telephone calls which the reasonable
             consumer would consider coercive or abusive of such consumer's right to
                                            15
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 16 of 88




             privacy.

       15 U.S.C. § 6102(a)(2) and (a)(3)(A).

48.    In 1995, the FTC promulgated rules pursuant to the Telemarketing Act, naming it the

       Telemarketing Sales Rule (“TSR”).

49.    On December of 2015, the FTC amended its rules and promulgated new rules

       pursuant to the Telemarketing Act.

50.    Pursuant to 15 U.S.C. § 6103(a), the Plaintiff States are able to enforce the TSR.

51.    Defendants Spiller, Mears, Rising Eagle, Rising Cayman, and JSquared are all

       "sellers" or "telemarketers" engaged in "telemarketing" as defined by the TSR, 16

       C.F.R. § 310.2(dd), (ff), and (gg). For purposes of the TSR, a "seller" is any person

       who, in connection with a telemarketing transaction, provides, offers to provide, or

       arranges for others to provide goods or services to a customer in exchange for

       consideration. 16 C.F.R. § 310.2(dd). A "telemarketer" means any person who, in

       connection with telemarketing, initiates or receives telephone calls to or from a

       customer or donor. 16 C.F.R. § 310.2(ff).

52.    "Telemarketing" means a plan, program, or campaign which is conducted to induce

       the purchase of goods or services or a charitable contribution, by use of one or more

       telephones and which involves more than one interstate telephone call. 16 C.F.R. §

       310.2(gg).

53.    The 2003 amendments to the TSR established the National Do Not Call Registry,

       maintained by the FTC, of consumers who do not wish to receive certain types of

                                               16
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 17 of 88




       telemarketing calls. Consumers can register their telephone numbers on the Registry

       without charge either through a toll-free telephone call or over the Internet at

       www.donotcall.gov.

54.    The FTC allows sellers, telemarketers, and other permitted organizations to access

       the Registry over the Internet at www.telemarketing.donotcall.gov, to pay any

       required fee(s), and to download the numbers not to call.

55.    The TSR prohibits sellers and telemarketers from initiating an outbound telephone

       call to telephone numbers on the Registry. 16 C.F.R. § 310.4(b)(1)(iii)(B).

56.    The TSR prohibits initiating a telephone call that delivers a prerecorded message to

       induce the purchase of any good or service unless the seller has obtained from the

       recipient of the call an express agreement, in writing, that evidences the willingness

       of the recipient of the call to receive calls that deliver prerecorded messages by or on

       behalf of a specific seller. 16 C.F.R. § 310.4(b)(1)(v)(A).

57.    The TSR requires telemarketers in an outbound telephone call to induce the purchase

       of services to disclose the identity of the seller truthfully, promptly, and in a clear and

       conspicuous manner to the person receiving the call. 16 C.F.R. § 310.4(d)(1).

58.    The TSR provides that it is a deceptive telemarketing act or practice when

       “[m]isrepresenting, directly or by implication, in the sale of goods or services any of

       the following material information:” “[a]ny material aspect of the performance,

       efficacy, nature, or central characteristics of goods or services that are the subject of

       a sales offer.” 16 C.F.R. § 310.3(a)(2)(iii).

                                               17
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 18 of 88




59.    The TSR makes it a deceptive telemarketing act or practice when “[m]aking a false

       or misleading statement to induce any person to pay for goods or services…” 16

       C.F.R. § 310.3(a)(4).

60.    The TSR makes it an abusive telemarketing act or practice to “fail to honor” a call

       receiver’s request to be placed on a do not call list. 16 C.F.R. § 310.4(b)(1)(ii).

61.    “It is a deceptive telemarketing act or practice and a violation of this Rule for a person

       to provide substantial assistance or support to any seller or telemarketer when that

       person knows or consciously avoids knowing that the seller or telemarketer is engaged

       in any act or practice that violates §§ 310.3(a), (c) or (d), or § 310.4 of this Rule.” 16

       C.F.R. § 310.3(a)(4).

62.    The Telemarketing Act further provides, in part:

              Whenever an attorney general of any State has reason to believe that the
              interests of the residents of that State have been or are being threatened or
              adversely affected because any person has engaged or is engaging in a pattern
              or practice of telemarketing which violates any rule of the Commission under
              section 6102 of this title, the State, as parens patriae, may bring a civil action
              on behalf of its residents in an appropriate district court of the United States to
              enjoin such telemarketing, to enforce compliance with such rule of the
              Commission, to obtain damages, restitution, or other compensation on behalf
              of residents of such State, or to obtain such further and other relief as the court
              may deem appropriate.

       15 U.S.C. § 6103(a).

63.    This Court, in the exercise of its equitable jurisdiction, may award other

       ancillary relief to remedy injuries caused by some of the Defendants’

       violations of the TSR.

            RISING EAGLE DEFENDANTS’ BUSINESS PRACTICES
                                               18
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 19 of 88




64.    Defendants Spiller, Mears, Rising Eagle, Rising Cayman, and JSquared

       (collectively, “Rising Eagle Defendants”) are in the business of generating

       and selling sales leads (i.e. prospective customers).

65.    In an effort to generate sales leads, Rising Eagle Defendants collectively

       initiate millions of outbound telephone calls that deliver artificial or

       prerecorded voice messages (“robocalls”) to residential and/or cellular

       telephone numbers of residents in the States of Arkansas, Indiana, Michigan,

       Missouri, North Carolina, North Dakota, Ohio, Texas and other states

       throughout the United States.

66.    Rising Eagle Defendants initiate calls to residential and/or cellular lines using

       artificial or prerecorded voices to deliver messages without the prior express consent

       of the called parties.

67.    Rising Eagle Defendants’ robocall campaigns advertise various goods and

       services including healthcare products and automobile extended warranties.

68.    All of the Rising Eagle Defendants actively participate in the initiation of the

       illegal robocalls and are thus all jointly and severally liable for the illegal

       conduct.

                                     RISING EAGLE

69.    On April 9, 2014, Defendant Spiller formed Rising Eagle Capital Group LLC as a

       Texas Limited Liability Company.

70.    On March 17, 2017, Defendant Spiller filed for an Assumed Name Certificate
                                             19
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 20 of 88




       with the Texas Secretary of State, on behalf of Rising Eagle, to create the

       assumed name “Rpg Leads.”

71.    On June 1, 2018, Defendant Spiller filed an amendment with the Texas Secretary of

       State making Jakob Mears the registered agent and a governing Member of Rising

       Eagle.

72.    From at least June of 2018 through January 30, 2019, Defendants Spiller and

       Mears conducted their robocall business primarily through Defendant Rising

       Eagle. During this time, Defendants Spiller, Mears, and Rising Eagle initiated

       abusive robocalls on behalf of their clients to the residential and/or cellular

       telephone numbers of consumers nationwide, including in the states of

       Arkansas, Indiana, Michigan, Missouri, North Carolina, North Dakota, Ohio,

       and Texas. In turn, their clients paid Rising Eagle millions of dollars.

73.    From January 30, 2019, through the filing of this lawsuit, Defendants Spiller

       and Mears continued to conduct their robocalls through Defendant Rising

       Eagle, but starting in February 2019, they also started utilizing the entity

       JSquared Telecom as detailed below.

                            JSQUARED TELECOM LLC

74.    On January 30, 2019, Defendant Spiller formed JSquared Telecom LLC in Texas.

       Defendant Spiller named himself as the registered agent and Rising Eagle Capital

       Group LLC as the sole managing member.

75.    Defendant JSquared Telecom, LLC. is registered with the Federal Communications

                                           20
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 21 of 88




       Commission as a provider of interconnected voice-over-internet-protocol (“VoIP”)

       telecommunications services. As an interconnected VoIP service provider, JSquared

       provides information services pursuant 47 U.S.C. § 153 of the Communications Act

       of 1934, as amended.

76.    In Defendant JSquared’s capacity as a provider of interconnected VoIP, JSquared

       received traceback requests from and communicated with the USTelecom-led

       Industry Traceback Group (“Traceback Group”).

77.    The Traceback Group is a consortium coordinating industry-led efforts to trace back

       the origin of suspected unlawful robocalls. A traceback is the process of tracing a

       suspected illegal robocall through multiple provider networks until the originating

       provider or the calling party is identified. The Traceback Group operates under the

       Communications Act (Section 222(d)(2)) which permits telecommunications carriers

       to disclose and/or permit access to Customer Proprietary Network Information

       (“CPNI”) if suspected fraud, abuse, or unlawful use of services exist. The Traceback

       Group coordinates with federal and state law enforcement agencies.

78.    Although Defendant JSquared purports to be merely a VoIP service provider that

       provides VoIP service to Defendant Rising Eagle, Defendant JSquared’s responses to

       traceback requests illustrate its direction and participation in the initiation of illegal

       robocalls as described in this Complaint and as such, it is jointly and severally liable

       for the illegal conduct. For example:

        a.     In responding to requests for information about calls made by the Rising

                                               21
Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 22 of 88




        Eagle Defendants submitted by the Traceback Group, Defendant Spiller often

        responds on behalf of JSquared. Such communications often demonstrate that

        JSquared is responsible for making the calls. For example, in one such email

        exchange, Spiller represented to the Traceback Group that Rising Eagle

        Defendants obtained consent from the consumer before making the calls. In

        an attempt to explain why the duration of the calls was so short if consumers

        consented to the calls, he wrote:

             They optedin at some point in the past and they either got
             insurance from another company that also received their lead
             after they optedin and they got the sale and by the time we called
             them they were already set with the health insurance hence the
             reason for the short calls they must have opted out of the call
             when they received it because many of our calls when the client
             opts out that means on our system they go to a black box area
             and we automatically scrub them out of any future calls and if
             we load another list in and their number is in that list we
             automatically scrub them out. Once a person opts out on our
             system they are scrubbed out no matter what.
                                             …
             Thank you for your email…I appreciate you saying that you’ve
             seen a huge impact on me taking steps to make my calls better
             that means a lot…(Emphasis Added)

        Defendant Spiller signed the email, “John Spiller, JSquared Telecom, LLC.”

        Defendant Spiller copied Defendant Mears on the email.

  b.    In response to another traceback request, Defendant JSquared’s “compliance

        and regulatory” counsel admitted that JSquared controlled the content of the

        robocall that was delivered, “Jsquared now includes the code UST 239 RPG

        at the end of all auto warranty messages confirming compliance.”

                                      22
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 23 of 88




79.    Alternatively, as detailed below, JSquared and Rising Eagle operate as a common

       business enterprise and/or the veil between JSquared and Rising Eagle should be

       pierced.

                                  SPILLER AND MEARS

80.    Defendants Spiller and Mears directly participate in, control, and authorize the illegal

       telemarketing operation of Defendants Rising Eagle and JSquared. They were the

       central figures and acted as the guiding spirit of the entire operation.

81.    From April 9, 2014, until January 12, 2020, Defendant Spiller served as

       founder, managing member, and director of Rising Eagle.

82.    From June 1, 2018, to January 12, 2020, Defendant Mears served as director,

       managing member, and agent for service of legal process for Rising Eagle.

83.    On January 12, 2020, Defendant Mears filed an amendment with the Texas

       Secretary of State replacing Defendant Mears and Defendant Spiller as

       members of Rising Eagle with Rising Eagle Capital Group Cayman, a new

       entity they had formed in the Cayman Islands.

84.    On January 30, 2019, Defendant Spiller formed JSquared Telecom LLC,

       appointing himself as its registered agent and Rising Eagle as its sole member.

85.    On January 13, 2020, Defendant Mears amended JSquared’s LLC formation to make

       Rising Eagle Capital Group Cayman as the sole managing member, replacing Rising

       Eagle Capital Group LLC.

86.    On April 9, 2019, Spiller signed a contract with Talkie Communications (“Talkie”)

                                              23
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 24 of 88




       for Defendant Rising Eagle to purchase for resale VoIP service. Spiller signed the

       contract as the President and Founder of Rising Eagle. On May 16, 2019, Spiller

       contacted Talkie and inquired, “Can you kindly update my company name to Jsquared

       Telecom LLC, the form 499 is being applied to this company not my other one.” On

       June 26, 2019, Spiller signed a Certification of Company Status form with Talkie for

       JSquared. Spiller signed the document as the Manager and President of JSquared and

       listed his email address as rpgleads@gmail.com.

87.    On April 16, 2019, Rising Eagle began paying Talkie for Talkie’s services from

       Rising Eagle’s corporate bank account. Rising Eagle continued paying Talkie until

       the status was changed to JSquared. After the status was changed to JSquared, Spiller

       began paying for Talkie’s services through his PayPal account, using money from the

       Rising Eagle corporate bank account. When Talkie terminated JSquared’s service,

       Defendant Spiller attempted to convince Talkie to reconnect its service.

88.    Between June 1, 2019, and the filing of this lawsuit, Defendants Spiller and

       Mears had dozens if not hundreds of communications with the Traceback

       Group regarding illegal robocalls placed by Rising Eagle Defendants. In many

       of those communications Defendant Spiller described the steps he and the

       Rising Eagle Defendants were taking to remedy the issues pointed out by the

       Traceback Group.

89.    Defendant Spiller admitted to the Traceback Group in June 2019 that he was making

       millions of calls per day and was purposefully calling consumers on the do-not-call

                                             24
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 25 of 88




       registries as a way to boost sales. He also admitted that he was calling mobile

       phones even though his message did not identify his business name and

       engaged in spoofing (displaying numbers on CallerID that did not belong to

       him). He assured the Traceback Group that he was in the process of obtaining

       100,000 of his own numbers to use, his message would include his business

       name, and he would stop calling mobile numbers.

90.    Defendant Spiller similarly admitted to the Traceback Group in September

       2019 that Rising Eagle Defendants did not leave messages and did not provide

       a call back number where consumers could contact Rising Eagle Defendants

       and request not to be called.

91.    Defendant Mears also routinely communicated with the Traceback Group,

       often providing fraudulent information purporting to establish that consumers

       had supposedly consented to receiving Rising Eagle Defendants’ calls.

92.    Moreover, from late November 2018 through early March 2019, while

       Defendant Spiller was incarcerated in Travis County, Texas, Defendant Mears

       continued Rising Eagle Defendants’ illegal robocall operations.

93.    While Defendant Spiller was incarcerated, Defendant Mears had control and access

       to Defendant Rising Eagle’s bank account.

94.    During this period, Defendant Mears would process transactions at Defendant

       Spiller’s behest.

95.    While Defendant Spiller was incarcerated, he continued to manage the business with

                                           25
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 26 of 88




       Defendant Mears over the jailhouse phone.

96.    In a call with Defendant Mears, Defendant Spiller stated: “We need sixteen more

       sales, then yeah. If you can put two more campaigns on some clusters that we’re not

       using right now. You should put two more campaigns up for Scott [Shapiro] and Mike

       [Smith]. . . . If you can keep it under ten people waiting for a call, you might be able

       to get beyond forty-two sales today.”

97.    Later in the call, Defendant Mears stated: “I have those set up. Forty-eight for me,

       and it should all be good to load.”

98.    In another call, when discussing a client who had not paid Defendant Rising Eagle,

       Defendant Spiller told Defendant Mears to “not turn him on today. If he does not

       make a payment today, do not turn him on.”

99.    Later in the call, Defendants Spiller and Mears had this back-and-forth:

              Spiller: You ready to give me back the controls and help you?

              Mears: Yep. . . .

              Mears: So what part are you taking over?

              Spiller: Loading the leads and talking to the clients. Making sure everyone is

                      staying on track. Making sure payments are coming in day of and not

                      the day after. Making sure business flow is back running smoothly

                      again to where I can expect Scott [Shapiro] and Mike [Smith] to pay

                      me the day that they finish their numbers. . . . Going to help you

                      manage the accounts. Then I’m going to bring three more people on.

                                               26
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 27 of 88




                      And then manage their accounts.

              Mears: So my role would just be the dialer itself?

              Spiller: The dialer itself.

              Mears: I am going to get the company back up to making thirty-thousand

                      dollars a week again.

100.    In another call, Defendant Spiller discussed having Defendant Mears tell Defendant

        Shapiro that Defendant Rising Eagle was going to charge Defendant Health Advisors

        more money.

101.    In the call, Defendant Spiller stated: “Look, we gave him dedicated servers. We’ve

        given him a dedicated space. We’ve given him dedicated everything. We’ve cloned

        his name outside. So when he registered for Ryan for Rsquared, we cloned another

        name under his name, so that he’s hidden from the FTC.”

102.    In another call, Defendants Spiller and Mears discussed Defendant Smith and

        Shapiro, in this exchange:

              Spiller: Are they still giving you leads every week?

              Mears: Yeah. They send me a couple of million leads a week.

              Spiller: So have you recycled the leads you used six weeks ago? . . .

              Mears: Currently, I am on the leads from six weeks ago.

              Spiller: Okay. What about the leads from eight to ten to twelve weeks ago?

              Mears: Those were probably used last month.

103.    Further, between February 28, 2020, and April 7, 2020, Rising Eagle’s corporate

                                              27
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 28 of 88




        charter was forfeited and its authority to transact business in Texas was revoked for

        failing to file a franchise tax return and/or pay state franchise tax. During that period,

        Defendants Spiller and Mears were personally liable for any debts or other liabilities

        incurred by Rising Eagle.

104.    Similarly, between January 26, 2018, and June 1, 2018, Rising Eagle’s

        corporate charter was forfeited and its authority to transact business in Texas

        was revoked. During that period, Defendant Spiller was personally liable for

        any debts or other liabilities incurred by Rising Eagle.

                        RISING EAGLE DEFENDANTS’
                    ILLEGAL TELEMARKETING PRACTICES

105.    Rising Eagle Defendants, in generating leads for their clients, have placed

        billions of abusive robocalls to the residential and/or cellular telephone

        numbers of consumers nationwide, including in the states of Arkansas,

        Indiana, Michigan, Missouri, North Carolina, North Dakota, Ohio, and Texas.

106.    Rising Eagle Defendants are aware of the various federal and state

        telemarketing laws intended to protect the privacy of consumers from

        unwanted and harassing phone calls. Rising Eagle Defendants are aware that

        their clients have been sued in connection with illegal calls made by Rising

        Eagle Defendants. In one such case, Rising Eagle received a subpoena and

        Defendant Spiller submitted a sworn affidavit detailing Rising Eagle’s

        response to the subpoena and describing Rising Eagle Defendants’ calling

        practices from as early as April of 2018.
                                                28
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 29 of 88




107.    Despite Rising Eagle Defendants’ knowledge of the state and federal

        telemarketing laws, Rising Eagle Defendants willfully initiated calls to

        consumers in disregard for such laws.

108.    During the timeframe relevant to the calls referenced herein, the Rising Eagle

        Defendants were not registered to download the National Do Not Call

        Registry.

109.    Between January 1, 2019, and May 14, 2019, Defendants Rising Eagle and

        JSquared, under the direction and control of Defendants Spiller and Mears,

        initiated at least 136 million robocalls to the residential and/or cellular

        telephones of Texas residents. Similarly, during that same time period, Rising

        Eagle Defendants initiated more than 11 million robocalls to residents of

        Arkansas, 25 million robocalls to residents of Indiana, 42 million robocalls to

        residents of Michigan, 14 million robocalls to residents of Missouri, 44

        million robocalls to residents of North Carolina, at least 2.5 million robocalls

        to residents of North Dakota, and 56 million robocalls to residents of Ohio.

110.    Despite the astronomical numbers of robocalls initiated by the Rising Eagle

        Defendants, the Rising Eagle Defendants have falsely claimed on numerous

        occasions, including to regulators and the Traceback Group, the call recipients

        consented to receive such calls.

111.    As Defendant Spiller admitted to the Traceback Group, Defendants Rising Eagle and

        JSquared initiate telephone calls using artificial or prerecorded voices to deliver

                                             29
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 30 of 88




        messages that fail to clearly identify, at the beginning of the message, the business,

        individual, or other entity responsible for initiating the call.

112.    In many instances, consumers who answer calls initiated by Rising Eagle

        Defendants are greeted by automated, prerecorded voice messages. For

        example, many of the calls Rising Eagle Defendants initiate are related to

        health insurance or other health-related products. Although Rising Eagle

        Defendants use many different prerecorded messages, one message used by

        Rising Eagle Defendants states:

               Hi, this is Ann. I am calling to let you know we have
               been granted a limited health enrollment period for
               a few weeks, so you and your family can get a great
               insurance plan at the price you can afford. And we
               make it hassle free to sign up. We have pre-
               approvals ready in your area including Cigna, Blue
               Cross, Aetna, United and many more. Press 1 to get
               a hassle-free assessment or press 2 to be placed on
               our do not call list. Thanks for your time and be
               healthy and blessed.

113.    Contrary to Rising Eagle Defendants’ representations, Rising Eagle

        Defendants did not have a relationship with the insurance companies. In fact,

        at least one of the listed companies does not even sell the type of products

        Rising Eagle Defendants purport to offer.

114.    In other instances, Rising Eagle Defendants initiate calls to consumers which

        delivered robocalls related to extended service warranties for automobiles.

        One such message delivered by Rising Eagle Defendants states:


                                                30
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 31 of 88




                We’ve been trying to reach you concerning your
                cars extended warranty. You should have received
                something in the mail about your cars extended
                warranty since we have not gotten a response. We
                are giving you a final courtesy call before we close
                out your file. Press two to be removed and put on
                our do not call list press one to speak with someone
                about possibly extending or reinstating your cars
                warranty. Again, press one to speak with a warranty
                specialist.

115.    For some of the auto warranty calls, Rising Eagle Defendants called

        consumers on the National Do Not Call List.

116.    For some of the auto warranty calls, Rising Eagle Defendants initiated a call

        that delivered a prerecorded message to induce the purchase of a service,

        without valid, express written consent from the consumer.

117.    For some of the auto warranty calls, Rising Eagle Defendants did not include

        the identity of the seller in the initial outbound call.

118.    Rising Eagle Defendants' “extended warranty” robocalls imply that the caller

        has specific knowledge of a warranty on the consumer's automobile, a

        relationship with the auto manufacturer and that the purpose of the call is to

        extend or reinstate that particular warranty.

119.    In fact, Rising Eagle Defendants have no connection with any car

        manufacturer and the true purpose of the call is to solicit the sale of a vehicle

        service contract. Moreover, the “extended warranty” service the Rising Eagle

        Defendants and/or their clients are selling is not a warranty backed by the

        manufacturer, but a vehicle service contract which does not have the same
                                             31
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 32 of 88




        legal characteristics and protections of a warranty.

120.    Rising Eagle Defendants, directly or indirectly, misrepresented the material

        aspect of the service, as they were not selling a warranty backed by the

        manufacturer.

121.    Rising Eagle Defendants made false or misleading statements to induce the

        call receiver to pay for an extended warranty service, as the automated

        recording stated the consumer had been sent mail and this was their last

        chance.

122.    Further, some of the consumers either did not have a car or currently had an

        auto warranty.

123.    Further, when some consumers pressed the number “to be removed and put on our

        do not call list,” they continued to receive the same prerecorded voice message

        through additional telephone calls.

124.    Rising Eagle Defendants further initiate outbound telephone solicitations to

        telephone numbers registered on the Registry or to telephone numbers

        registered on state-specific do-not-call registries, including those for the

        States of Indiana, Missouri, and Texas. Defendant Spiller admitted to the

        Traceback Group that, at least at times, such calls were made intentionally.

125.    In 2019, Rising Eagle Defendants initiated a little over 66 million robocalls to

        residential and/or cellular telephone numbers associated with North Carolina

        area codes, and more than 32 million of those calls were placed to telephone

                                              32
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 33 of 88




        numbers on the National Do Not Call Registry. And in the first three months

        of 2020, Rising Eagle Defendants initiated a little over 9 million robocalls to

        residential and/or cellular telephone numbers associated with North Carolina

        area codes, more than 2 million of which were on the Registry.

126.    Between January and April of 2019, Rising Eagle Defendants initiated at least

        2.5 million robocalls to residential and/or cellular telephone numbers

        associated with North Dakota area codes, and these calls included calls placed

        to telephone numbers on the National Do Not Call Registry. Between January

        1 and March 25, 2020 Rising Eagle Defendants initiated over 550,000

        robocalls to residential and/or cellular telephone numbers associated with

        North Dakota area codes, and these calls included calls placed to telephone

        numbers on the National Do Not Call Registry.

127.    Between January and May of 2019, Rising Eagle Defendants initiated at least

        11 million robocalls to residential and/or cellular telephone numbers

        associated with Arkansas area codes, and these calls included calls placed to

        telephone numbers on the National Do Not Call Registry. Beyond this period,

        Rising Eagle Defendants continue to initiate robocalls in similar magnitude to

        residential and/or cellular telephone numbers associated with Arkansas area

        codes, and these calls included calls placed to telephone numbers on the

        National Do Not Call Registry.

128.    Between January and May of 2019, Rising Eagle Defendants initiated over 56

                                           33
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 34 of 88




        million robocalls to residential and/or cellular telephone numbers associated

        with Ohio area codes. Of those 56 million robocalls, over 30 million were

        placed to telephone numbers on the National Do Not Call Registry. Between

        January and March of 2020, Rising Eagle Defendants initiated over 10 million

        robocalls to residential and/or cellular telephone numbers associated with

        Ohio area codes. Of those calls, over 2.3 million were placed to numbers on

        the Registry.

129.    Between January and May of 2019, Rising Eagle Defendants initiated over 42

        million robocalls to residential and/or cellular telephone numbers associated

        with Michigan area codes. Of those 42 million robocalls, over 19 million were

        placed to telephone numbers on the National Do Not Call Registry.

130.    Similarly, of the more than 25 million robocalls Defendants Rising Eagle and

        JSquared initiated to telephone numbers associated with Indiana area codes

        between January 1, 2019, and May 14, 2019, over 13.5 million were to

        numbers on the National Do Not Call Registry, and more than 5 million were

        to numbers on the Indiana Do Not Call Registry. Likewise, between January

        and April of 2019, Rising Eagle Defendants initiated more than 5 million

        robocalls to telephone numbers on the Missouri Do Not Call Registry. And of

        the more than 136 million robocalls Rising Eagle Defendants initiated to

        residential and/or cellular telephone numbers associated with Texas area

        codes, more than 57 million of them were to numbers on the National Do Not

                                          34
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 35 of 88




        Call Registry. During a seven-day period in March of this year, Rising Eagle

        Defendants initiated a little over 5 million robocalls to residential and/or

        cellular telephone numbers associated with Texas area codes, nearly one

        million of which were to numbers on the National Do Not Call Registry.

131.    At least prior to September 10, 2019, Rising Eagle Defendants took steps to

        avoid being identified as originators of illegal robocalls, including

        transmitting misleading and inaccurate caller identification information. For

        example, in June 2019, after first questioning how they got his information,

        Defendant Spiller admitted to the Traceback Group that Rising Eagle

        Defendants engaged in the practice of “spoofing,” whereby they knowingly

        transmitted misleading or inaccurate telephone numbers through the caller

        identification service. Rising Eagle Defendants engaged in spoofing in order

        to continue to perpetuate their illegal conduct, and with the intent to defraud,

        cause harm, or obtain something of value.

132.    Rising Eagle Defendants continued to engage in spoofing for months after

        assuring the Traceback Group in June 2019 that they would stop. Defendant

        Spiller subsequently admitted to the Traceback Group on September 10, 2019,

        “we just started the new process of not using spoofed numbers on September

        10th at 11am EST…So yes on the 9th we were still using the old way of using

        spoofed numbers.”

133.    Even after Rising Eagle Defendants purportedly stopped using telephone

                                           35
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 36 of 88




        numbers to which they had absolutely no connection, Rising Eagle

        Defendants continued to replace their actual number with numbers with the

        same area codes and prefixes of call recipients to mislead the recipients into

        believing the calls were coming from the local area and presumably from

        callers known to the recipients. This practice is typically referred to as

        “neighborhood spoofing.”

134.    Rising Eagle Defendants further attempt to conceal their identities by

        delivering robocalls that fail to identify Rising Eagle Defendants or their

        clients.

135.    Since initiating this proceeding, Rising Eagle Defendants have continued to

        initiate robocalls regarding the auto warranty inducement.

                                COMMON ENTERPRISE

136.    Defendants Rising Eagle and JSquared operate as a common enterprise under the

        direction and control of Defendants Spiller and Mears. As such, Rising Eagle

        Defendants are jointly and severally liable for the illegal telemarketing practices

        described herein.

137.    By way of example, Rising Eagle and JSquared share corporate officers: Spiller and

        Mears.

138.    Rising Eagle and JSquared use the same corporate address in Houston, Texas. That

        property is owned by Margarita (Casanova) Lemus, a signatory on one of Rising

        Eagle’s corporate bank accounts.

                                             36
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 37 of 88




139.    JSquared’s debts are routinely paid through Rising Eagle’s bank account or through

        Spiller’s PayPal account from Rising Eagle funds.

140.    Further, Spiller and Mears communicate to vendors and other third parties using Rpg

        Leads’ email addresses, whether they are communicating on behalf of Rising Eagle

        or JSquared.

                          PIERCING THE CORPORATE VEIL

141.    In the alternative, the Court should pierce the corporate veil between Defendants

        Rising Eagle, JSquared, Rising Cayman, Spiller, and Mears.

142.    Rising Eagle Defendants demonstrated a complete lack of respect to the separate

        identities of each entity and comingled corporate and personal assets.

143.    Defendants Spiller and Mears served as the only two directors and officers of Rising

        Eagle and JSquared.

144.    Upon information and belief, Defendants Spiller and Mears serve as directors of

        Rising Cayman.

145.    Defendants Spiller and Mears controlled Defendant Rising Eagle’s corporate bank

        account with Bank of America. This account comingled money for Defendants Rising

        Eagle, JSquared, and Spiller’s and Mears’ personal business.

146.    Defendant Rising Eagle’s bank account was connected with Defendant Spiller’s

        personal PayPal account, which was used for Rising Eagle, JSquared, and personal

        transactions. The PayPal account was funded by Rising Eagle’s bank account.

147.    Defendants Spiller and Mears used Rising Eagle’s corporate bank account to make

                                              37
         Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 38 of 88




           personal expenditures. This spending included:

                •         Tens of thousands of dollars for civil settlements and criminal defense fees;

                •         A $100,000 check to Margarita Casanova, signed by Defendant Spiller;

                •         Thousands more to Margarita Casanova;

                •         Thousands of payments to Mears for “good work;”

                •         Thousands in gifts to Defendants Spiller’s and Mears’ family and friends;

                •         Tens of thousands to Michael Hubacek, the owner of Sober Living

                          Houston, the sober living facility Defendant Spiller entered as a condition

                          of his release. Some of the payments, however, noted that they were for

                          “Ms. Gayle”;

                •         Rent or mortgage payments for Margarita Casanova’s home;

                •         Thousands to Brian Failla and Fatima Melgar, who owned a defunct Florida

                          LLC with Defendant Spiller;

                •         Thousands on electronic cigarettes, tobacco, and/or vaping products; and

                •         Watches, jewelry, car accessories, bed sheets, furniture, and 900 comic

                          books.

148.       Between May 20, 2019, and August 19, 2019, Rising Eagle sent eleven payments of

           $100 to H. L.,2 each with the memo notation of: “[H.L.] For when you Graduate.”

149.       Defendants Spiller’s and Mears’ use of corporate funds for personal expenses not only

           illustrates their lack of respect for the separateness of each entity, but it also diverted


2
    To protect the identity of a possible minor, Plaintiffs have used initials.
                                                               38
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 39 of 88




        assets from the corporations to fund substantial personal expenses, limiting the

        corporations’ abilities to satisfy remedial obligations.

150.    Defendants Spiller and Mears further have a history of opening and shutting down

        companies. They have collectively formed at least a dozen companies and used at

        least 26 business names.

151.    Treating Rising Eagle, JSquared, Rising Cayman, Spiller and Mears as separate

        entities would further sanction a fraud, promote injustice, or lead to an evasion of

        legal obligations.

               HEALTH ADVISORS DEFENDANTS’ BUSINESS PRACTICES

152.    Defendants Health Advisors, Shapiro, and Smith (hereafter referred to as “Health

        Advisors Defendants”) have sold health insurance to the residents of Arkansas,

        Indiana, Michigan, North Carolina, North Dakota, Ohio, and Texas, including

        through unsolicited Robocalls.

153.    Defendant Smith is the President of Defendant Health Advisors. At all times material

        to this Petition, acting alone or in concert with others, he has formulated, directed,

        controlled, had the authority to control, or participated in the acts and practices set

        forth in this Petition.

154.    Upon information and belief, Defendant Shapiro is a co-owner of Defendant Health

        Advisors. At all times material to this Petition, acting alone or in concert with others,

        he has formulated, directed, controlled, had the authority to control, or participated in

        the acts and practices set forth in this Petition.

                                                 39
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 40 of 88




155.    Health Advisors Defendants—directly, through Rising Eagle Defendants, or through

        another intermediary—initiated telephone calls to the residents of Arkansas, Indiana,

        Michigan, North Carolina, North Dakota, Ohio, and Texas to induce sales of

        Health Advisors Defendants’ health insurance plans.

156.    In many instances, consumers who answer calls initiated by Health Advisors

        Defendants are greeted by automated, prerecorded voice messages. For

        example, many of the calls Health Advisors Defendants initiate are related to

        health insurance or other health-related products. Although Health Advisors

        Defendants use many different prerecorded messages, one message used by

        Rising Eagle Defendants states:

               Hi, this is Ann. I am calling to let you know we have
               been granted a limited health enrollment period for
               a few weeks, so you and your family can get a great
               insurance plan at the price you can afford. And we
               make it hassle free to sign up. We have pre-
               approvals ready in your area including Cigna, Blue
               Cross, Aetna, United and many more. Press 1 to get
               a hassle-free assessment or press 2 to be placed on
               our do not call list. Thanks for your time and be
               healthy and blessed.

157.    From May 1, 2018 until July 31, 2019, Defendant Health Advisor paid Defendant

        Rising Eagle over 2.5 million dollars.

158.    In numerous instances, Health Advisors Defendants initiated telephone calls—

        directly, through Rising Eagle Defendants, or through another intermediary—to the

        residents of Arkansas, Indiana, Michigan, North Carolina, North Dakota, Ohio,


                                                 40
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 41 of 88




        and Texas on the Federal Do Not Call registry.

159.    Health Advisors Defendants initiated these automated telephone calls—directly,

        through Rising Eagle Defendants, or through another intermediary—to millions of

        residents of Arkansas, Indiana, Michigan, North Carolina, North Dakota, Ohio,

        and Texas.

160.    From January to May of 2019, Health Advisors Defendants accounted for over

        500 million calls nationwide, including to the residents of Arkansas, Indiana,

        Michigan, North Carolina, North Dakota, Ohio, and Texas.

161.    Sometime in 2018 through December of 2019, Health Advisors Defendants

        contracted with Rising Eagle Defendants for Rising Eagle Defendants to supply

        Health Advisors with leads.

162.    In some instances, Health Advisors Defendants directed Rising Eagle Defendants

        to initiate the calls.

163.    In some instances, Health Advisors Defendants supplied the consumer telephone

        numbers to Rising Eagle Defendants.

164.    Rising Eagle Defendants main contact at Defendant Health Advisor was

        Defendant Smith and Defendant Shapiro.

165.    As part of their agreement, Health Advisors Defendants compensated Rising

        Eagle Defendants for sales made as a result of the robocall leads.

166.    From May 1, 2018, until July 31, 2019, Defendant Health Advisor paid Defendant

        Rising Eagle over 2.5 Million dollars.

                                                 41
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 42 of 88




167.    From May 1, 2018, until July 31, 2019, Defendant Smith paid Defendant Rising Eagle

        over $350,000.

       VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

                                        COUNT I
 (By all Plaintiffs - Violating the Prohibition against Calling Numbers Listed on the
                              National Do Not Call Registry)

168.    Rising Eagle Defendants violated 47 C.F.R. § 64.1200(c)(2) and 47 U.S.C. § 227(c)

        by engaging in a pattern or practice of initiating telephone solicitations to residential

        telephone subscribers, including subscribers in Arkansas, Indiana, Michigan,

        Missouri, North Carolina, North Dakota, Ohio, and Texas whose telephone numbers

        were listed on the National Do Not Call Registry.

169.    Rising Eagle Defendants’ violations are willful and knowing.

                                           COUNT II
              (By all Plaintiffs – Violating the Prohibition against the Use of
       Artificial or Prerecorded Voice Messages to Residential Telephone Lines)

170.    Rising Eagle Defendants violated 47 C.F.R. § 64.1200(a)(3) and 47 U.S.C. §

        227(b)(l)(B) by engaging in a pattern or practice of initiating telephone calls to

        residential telephone lines, including lines in Arkansas, Indiana, Michigan, Missouri,

        North Carolina, North Dakota, Ohio, and Texas, using artificial or prerecorded voices

        to deliver a message without the prior express written consent of the called party and

        where the call was not initiated for emergency purposes or exempted by rule or order

        of the Federal Communications Commission under 47 U.S.C. § 227(b)(2)(B).

171.    Rising Eagle Defendants’ violations are willful and knowing.

                                               42
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 43 of 88




                                        COUNT III
             (By all Plaintiffs – Violating the Prohibition against the Use of
         Artificial or Prerecorded Voice Messages to Cellular Telephone Lines)

172.    Rising Eagle Defendants violated 47 C.F.R. § 64.1200(a)(1)(iii) and 47 U.S.C. §

        227(b)(1)(A)(iii) by engaging in a pattern or practice of initiating telephone calls to

        cellular telephone lines, including lines in Arkansas, Indiana, Michigan, Missouri,

        North Carolina, North Dakota, Ohio, and Texas, using artificial or prerecorded voices

        to deliver a message without the prior express consent of the called party and where

        the call was not initiated for emergency purposes or exempted by rule or order of the

        Federal Communications Commission under 47 U.S.C. § 227(b)(2)(B).

173.    Rising Eagle Defendants violated 47 C.F.R. § 64.1200(a)(2) by engaging in a pattern

        or practice of initiating telephone solicitations to cellular telephone lines, including

        lines in Arkansas, Indiana, Michigan, Missouri, North Carolina, North Dakota, Ohio,

        and Texas, using artificial or prerecorded voices to deliver a message relating to health

        care without the prior express written consent of the called party.

174.    Rising Eagle Defendants’ violations are willful and knowing.

                                         COUNT IV
            (By all Plaintiffs – Violating the Prohibition against Use of Artificial or
           Prerecorded Voice Messages Without Clear Disclosure of Caller Identity)

175.    Rising Eagle Defendants violated 47 C.F.R. § 64.1200(b)(1) and 47 U.S.C. §

        227(d)(3)(A) by initiating telephone calls to residential lines using artificial or

        prerecorded voices to deliver messages to residents in the states of Arkansas, Indiana,

        Michigan, Missouri, North Carolina, North Dakota, Ohio, and Texas that failed to

                                               43
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 44 of 88




         clearly state, at the beginning of the message, the identity of the business, individual,

         or other entity responsible for initiating the call.

176.     Rising Eagle Defendants’ violations are willful and knowing.

                                            COUNT V
    (By all Plaintiffs – Violating the Prohibition against Misleading or Inaccurate Caller
                                   Identification Information)

177.     Prior to January 2, 2019, and after May 14, 2019,3 Rising Eagle Defendants violated

         47 C.F.R. § 64.1604(a) and 47 U.S.C. § 227(e)(1) by engaging in a pattern or practice

         of initiating telephone calls and, with the intent to defraud, cause harm, or wrongfully

         obtain anything of value, knowingly caused, directly or indirectly, caller identification

         services to transmit or display misleading or inaccurate caller identification

         information to residents in the states of Arkansas, Indiana, Michigan, Missouri, North

         Carolina, North Dakota, Ohio, and Texas.

178.     Rising Eagle Defendants’ violations are willful and knowing.

                                      COUNT VI
(By Plaintiffs Arkansas, Indiana, Michigan, North Carolina, North Dakota, Ohio, and
 Texas - Violating the Prohibition against Calling Numbers Listed on the National Do
                                   Not Call Registry)

179.     Health Advisors Defendants violated 47 C.F.R. § 64.1200(c)(2) and 47 U.S.C. §

         227(c) by engaging in a pattern or practice of initiating telephone solicitations to

         residential telephone subscribers, including subscribers in Arkansas, Indiana,



3
  The Federal Communications Commission has issued a Notice of Apparent Liability For Forfeiture to the Defendants
proposing the "largest proposed fine in the FCC's 86-year history," based on the more than 1 billion spoofed robocalls
Defendants made between January 2, 2019, and May 14, 2019. Plaintiffs, therefore, are not seeking any relief pursuant
to 47 C.F.R. § 64.1604(a) or 47 U.S.C. § 227(e)(1) for calls made between January 2, 2019, and May 14, 2019.
                                                         44
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 45 of 88




        Michigan, North Carolina, North Dakota, Ohio, and Texas whose telephone numbers

        were listed on the National Do Not Call Registry.

180.    Health Advisors Defendants’ violations are willful and knowing.

                                     COUNT VII
(By Plaintiffs Arkansas, Indiana, Michigan, North Carolina, North Dakota, Ohio, and
                 Texas – Violating the Prohibition against the Use of
    Artificial or Prerecorded Voice Messages to Residential Telephone Lines)

181.    Health Advisors Defendants violated 47 C.F.R. § 64.1200(a)(3) and 47 U.S.C. §

        227(b)(l)(B) by engaging in a pattern or practice of initiating telephone calls to

        residential telephone lines, including lines in Arkansas, Indiana, Michigan, North

        Carolina, North Dakota, Ohio, and Texas, using artificial or prerecorded voices to

        deliver a message without the prior express written consent of the called party and

        where the call was not initiated for emergency purposes or exempted by rule or order

        of the Federal Communications Commission under 47 U.S.C. § 227(b)(2)(B).

182.    Health Advisors Defendants violations are willful and knowing.

                                      COUNT VIII
(By Plaintiffs Arkansas, Indiana, Michigan, North Carolina, North Dakota, Ohio, and
                   Texas – Violating the Prohibition against the Use of
        Artificial or Prerecorded Voice Messages to Cellular Telephone Lines)

183.    Health Advisors Defendants violated 47 C.F.R. § 64.1200(a)(1)(iii) and 47 U.S.C. §

        227(b)(1)(A)(iii) by engaging in a pattern or practice of initiating telephone calls to

        cellular telephone lines, including lines in Arkansas, Indiana, Michigan, North

        Carolina, North Dakota, Ohio, and Texas, using artificial or prerecorded voices to

        deliver a message without the prior express consent of the called party and where the

                                              45
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 46 of 88




        call was not initiated for emergency purposes or exempted by rule or order of the

        Federal Communications Commission under 47 U.S.C. § 227(b)(2)(B).

184.    Health Advisors Defendants violated 47 C.F.R. § 64.1200(a)(2) by engaging in a

        pattern or practice of initiating telephone solicitations to cellular telephone lines,

        including lines in Arkansas, Indiana, Michigan, North Carolina, North Dakota, Ohio,

        and Texas, using artificial or prerecorded voices to deliver a message relating to health

        care without the prior express written consent of the called party.

185.    Health Advisors Defendants’ violations are willful and knowing.

                                       COUNT IX
          (By Plaintiffs Arkansas, Indiana, Michigan, North Carolina, North Dakota,
            Ohio, and Texas – Violating the Prohibition against Use of Artificial or
           Prerecorded Voice Messages Without Clear Disclosure of Caller Identity)

186.    Health Advisors Defendants violated 47 C.F.R. § 64.1200(b)(1) and 47 U.S.C. §

        227(d)(3)(A) by initiating telephone calls to residential lines using artificial or

        prerecorded voices to deliver messages to residents in the states of Arkansas, Indiana,

        Michigan, North Carolina, North Dakota, Ohio, and Texas that failed to clearly state,

        at the beginning of the message, the identity of the business, individual, or other entity

        responsible for initiating the call.

187.    Health Advisors Defendants’ violations are willful and knowing.

                                       COUNT X
(By Plaintiffs Arkansas, Indiana, Michigan, North Carolina, North Dakota, Ohio, and
      Texas – Violating the Prohibition against Misleading or Inaccurate Caller
                              Identification Information)

188.    Health Advisors Defendants violated 47 C.F.R. § 64.1604(a) and 47 U.S.C. §

                                                46
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 47 of 88




        227(e)(1) by engaging in a pattern or practice of initiating telephone calls and, with

        the intent to defraud, cause harm, or wrongfully obtain anything of value, knowingly

        caused, directly or indirectly, caller identification services to transmit or display

        misleading or inaccurate caller identification information to residents in the states of

        Arkansas, Indiana, Michigan, North Carolina, North Dakota, Ohio, and Texas.

189.    Health Advisors Defendants’ violations are willful and knowing.

              VIOLATIONS OF THE TELEMARKETING SALES RULE

                                       COUNT XI
(By all Plaintiffs – Violating the Prohibition against Deceptive Telemarketing Acts or
                                        Practices)

190.    Rising Eagle Defendants violated 16 C.F.R. § 310.3 and 15 U.S.C. § 6102(c) by

        engaging in a pattern or practice of deceptive telemarketing to residential telephone

        subscribers, including subscribers in Arkansas, Indiana, Michigan, Missouri, North

        Carolina, North Dakota, Ohio, and Texas.

191.    Rising Eagle Defendants, through their auto warranty calls, misrepresented the central

        character of the service they were offering, in violation of 16 C.F.R. § 310.3(a)(2)(iii).

192.    In the alternative, Rising Eagle Defendants violated 16 C.F.R. § 310.3(a)(2)(iii) by

        providing substantial assistance or support to other telemarketers. 16 C.F.R. §

        310.3(b).

193.    Rising Eagle Defendants’ violations are willful and knowing.

                                      COUNT XII
(By all Plaintiffs – Violating the Prohibition against Deceptive Telemarketing Acts or
                                        Practices)

                                                47
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 48 of 88




194.    Rising Eagle Defendants violated 16 C.F.R. § 310.3 and 15 U.S.C. § 6102(c) by

        engaging in a pattern or practice of deceptive telemarketing to residential telephone

        subscribers, including subscribers in Arkansas, Indiana, Michigan, Missouri, North

        Carolina, North Dakota, Ohio, and Texas.

195.    Rising Eagle Defendants made false or misleading statements to induce the Plaintiffs’

        residents to purchase an extended auto warranty, in violation of 16 C.F.R. §

        310.3(a)(4).

196.    In the alternative, Rising Eagle Defendants violated 16 C.F.R. § 310.3(a)(4) by

        providing substantial assistance or support to other telemarketers. 16 C.F.R. §

        310.3(b).

197.    Rising Eagle Defendants’ violations are willful and knowing.

                                           COUNT XIII
          (By all Plaintiffs – Violating the Prohibition against Abusive Telemarketing
                                         Acts or Practices)

198.    Rising Eagle Defendants violated 16 C.F.R. § 310.4 and 15 U.S.C. § 6102(c) by

        engaging in a pattern or practice of abusive telemarketing to residential telephone

        subscribers, including subscribers in Arkansas, Indiana, Michigan, Missouri, North

        Carolina, North Dakota, Ohio, and Texas.

199.    Rising Eagle Defendants, in their auto warranty calls, did not promptly disclose the

        identity of the seller in their outbound calls, in violation of 16 C.F.R. § 310.4(d)(1).

200.    In the alternative, Rising Eagle Defendants violated 16 C.F.R. § 310.4(d)(1) by

        providing substantial assistance or support to other telemarketers. 16 C.F.R. §

                                               48
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 49 of 88




        310.3(b).

201.    Rising Eagle Defendants’ violations are willful and knowing.

                                           COUNT XIV
          (By all Plaintiffs – Violating the Prohibition against Abusive Telemarketing
                                         Acts or Practices)

202.    Rising Eagle Defendants violated 16 C.F.R. § 310.4 and 15 U.S.C. § 6102(c) by

        engaging in a pattern or practice of abusive telemarketing to residential telephone

        subscribers, including subscribers in Arkansas, Indiana, Michigan, Missouri, North

        Carolina, North Dakota, Ohio, and Texas.

203.    Rising Eagle Defendants also failed to honor some Plaintiff States’ residents request

        to be placed on a do not call list, in violation of 16 C.F.R. § 310.4(b)(1)(ii).

204.    In the alternative, Rising Eagle Defendants violated 16 C.F.R. § 310.4(b)(1)(ii) by

        providing substantial assistance or support to other telemarketers. 16 C.F.R. §

        310.3(b).

205.    Rising Eagle Defendants’ violations are willful and knowing.

                                            COUNT XV
          (By all Plaintiffs – Violating the Prohibition against Abusive Telemarketing
                                         Acts or Practices)

206.    Rising Eagle Defendants violated 16 C.F.R. § 310.4 and 15 U.S.C. § 6102(c) by

        engaging in a pattern or practice of abusive telemarketing to residential telephone

        subscribers, including subscribers in Arkansas, Indiana, Michigan, Missouri, North

        Carolina, North Dakota, Ohio, and Texas.

207.    Rising Eagle Defendants, during their auto warranty calls, initiated outbound

                                                49
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 50 of 88




        telephone calls to telephone numbers on the National Do Not Call Registry, in

        violation of 16 C.F.R. § 310.4(b)(1)(iii)(B).

208.    In the alternative, Rising Eagle Defendants violated 16 C.F.R. § 310.4(b)(1)(iii)(B)

        by providing substantial assistance or support to other telemarketers. 16 C.F.R. §

        310.3(b).

209.    Rising Eagle Defendants’ violations are willful and knowing.

                                           COUNT XVI
          (By all Plaintiffs – Violating the Prohibition against Abusive Telemarketing
                                         Acts or Practices)

210.    Rising Eagle Defendants violated 16 C.F.R. § 310.4 and 15 U.S.C. § 6102(c) by

        engaging in a pattern or practice of abusive telemarketing to residential telephone

        subscribers, including subscribers in Arkansas, Indiana, Michigan, Missouri, North

        Carolina, North Dakota, Ohio, and Texas.

211.    Rising Eagle Defendants, during their auto warranty calls, initiated outbound

        telephone call that delivered a prerecorded message to induce the purchase of any

        good or service, without the valid express consent, in writing, from the consumer

        receiving the call, in violation of 16 C.F.R. § 310.4(b)(1)(iii)(B).

212.    In the alternative, Rising Eagle Defendants violated 16 C.F.R. § 310.4(b)(1)(iii)(B)

        by providing substantial assistance or support to other telemarketers. 16 C.F.R. §

        310.3(b).

213.    Rising Eagle Defendants’ violations are willful and knowing.

               VIOLATIONS OF STATE TELEMARKETING LAWS

                                               50
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 51 of 88



                                 COUNT XVII
(By the State of Arkansas – Violating the ADTPA, Ark. Code Ann. §§ 4-88-101 et
                                       seq.)

214.    The State of Arkansas re-alleges the facts above and incorporates them herein by

        reference.

215.    At all times relevant herein, Defendants are “persons” who engaged in the practices

        alleged herein which constitute the sale of “goods” or “services” as defined by Ark.

        Code Ann. § 4-88-102. Additionally, Defendants’ practices constitute business,

        commerce, or trade under Ark. Code Ann. § 4-88-107.

216.    At all times relevant herein, each Defendant is a person subject to liability under Ark.

        Code Ann § 4-88-113(d) and knew or reasonably should have known of the facts and

        violations alleged herein.

217.    Defendants violated Ark. Code Ann. § 4-88-107(a)(10), which prohibits a person

        from engaging in any unconscionable, false, or deceptive acts or practices in business,

        commerce, or trade. “An act is unconscionable if it affronts the sense of justice,

        decency, and reasonableness.” Gulfco of Louisiana, Inc. v. Brantley, 2013 Ark. 367,

        430 S.W.3d 7 (2013). For at least all times relevant to this action, Defendants, or third

        parties acting on Defendants’ behalf and at Defendants’ direction, engaged, and

        continue to engage, in the unconscionable act and practice of initiating a continuous

        bombardment of millions of pre-recorded telephone calls to Arkansas residents for

        the purpose of soliciting the sale of purported health insurance and extended

        automobile warranties.


                                               51
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 52 of 88




                                   COUNT XVIII
  (By the State of Arkansas – Violating the Regulation of Telephonic Sellers (RTS),
                         Ark. Code Ann. § 4-99-101 et seq.)

218.    The State re-alleges the facts stated above and incorporates them herein by reference.

219.    Defendants are “persons” and “telephonic sellers,” as defined by Ark. Code Ann. §

        4-99-103(3) and (9)(A), as they have been at all times relevant herein, who engaged

        in initiating telephone solicitations of goods or services to Arkansas residents.

220.    Defendants violated Ark. Code Ann. § 4-99-104, which provides that before doing

        business in the state, a telephonic seller must register with the Secretary of State each

        year. The Arkansas Secretary of State has no record of any current or past registration

        as a telephonic seller for any of the Defendants. Thus, at least for all times relevant to

        this action, Defendants failed to register as a telephonic seller as required by Ark.

        Code Ann. § 4-99-104.

221.    Defendants violated Ark. Code Ann. § 4-99-201(a)(1), which requires that any person

        who, on behalf of any business, calls a residential phone number for the purpose of

        soliciting or to offer goods or services shall immediately disclose to the person

        contacted the caller’s identity, the identity of the organization on whose behalf the

        telephone call is being made, and the purpose of the telephone call, including a brief

        description of the goods or services to be offered. As alleged in paragraph 65 above,

        Defendant Spiller admitted that Defendants Rising Eagle and JSquared initiate

        telephone calls using artificial or prerecorded voices to deliver messages that fail to

        clearly identify, at the beginning of the message, the business, individual, or other

                                                52
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 53 of 88




        entity responsible for initiating the call. Additionally, this statute requires that the

        person calling shall discontinue the call if the recipient of the telephone call indicates

        that he or she does not want to hear about the goods or services. Arkansas consumers

        reported receiving multiple calls with pre-recorded messages as alleged above to be

        associated with the Defendants that provided a number for the recipient to call.

        Consumers who called the number informed the person answering the call that their

        number was on the Registry, and requested that the solicitor stop calling. However,

        Defendants ignored the consumers’ requests, and the calls continued in violation of

        Ark. Code Ann. § 4-99-201(a)(1).

222.    Defendants violated Ark. Code Ann. § 4-99-405(1), which provides that it is a

        violation for any person to make or transmit a telephone solicitation to the telephone

        number of any Arkansas consumer whose telephone number is included in the then-

        current database maintained by the Attorney General. The Attorney General currently

        utilizes the National Do Not Call Registry as the statewide database to maintain the

        list of telephone numbers of Arkansas consumers who object to receiving telephone

        solicitations. Defendants initiated at least 11 million robocalls between January

        and May of 2019 to residential and/or cellular telephone numbers associated

        with Arkansas area codes, which included calls placed to telephone numbers

        on the National Do Not Call Registry, and beyond this period, Defendants

        have continued to initiate robocalls in similar magnitude to residential and/or

        cellular telephone numbers associated with Arkansas area codes, including

                                                53
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 54 of 88




        calls placed to telephone numbers on the National Do Not Call Registry.

223.    Pursuant to Ark. Code Ann. § 4-99-111, § 4-99-201(c)(1) – (2) and (e), and § 4-99-

        407, a violation of the RTS constitutes a separate deceptive act or practice as defined

        by the ADTPA and may be enforced by the Attorney General. Further, the remedies

        and penalties available for RTS violations are cumulative and in addition to the

        remedies and penalties provided for ADTPA violations.

                                    COUNT XIX
(By the State of Indiana – Violating the Telephone Solicitation of Consumers Act (the
                            “TSCA”), Ind. Code 24-4.7-4)

224.    Pursuant to Ind. Code § 24-4.7-3-1, the Office of the Attorney General quarterly

        publishes a no telephone sales solicitation listing (“Indiana’s Do Not Call List”).

        Consumers place their telephone numbers on Indiana’s Do Not Call List when they

        do not want to receive telephone calls soliciting the sale of a consumer good or

        service, as defined in Ind. Code § 24-4.7-2-3. The telephone calls described above

        were “telephone sales calls” because they were made to solicit the sale of a consumer

        good or service or to obtain information to be used to solicit the sale of a consumer

        good or service including, without limitation, insurance or auto warranties.

225.    By making or causing to be made telephone sales calls to consumers residing in

        Indiana, Defendants are “doing business in Indiana,” as defined by Ind. Code § 24-

        4.7-2-5(a), regardless of where the telephone calls originate or where Defendants are

        located. By controlling, directly or indirectly, one or more persons who made or

        caused others to make telephone calls to consumers located in Indiana, the persons

                                              54
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 55 of 88




        are “doing business in Indiana,” as defined by Ind. Code § 24-4.7-2-5(b), regardless

        of where the persons are located.

226.    By contacting or attempting to contact subscribers in Indiana by telephone,

        Defendants are “callers,” as defined by Ind. Code § 24-4.7-2-1.7 and § 24-5-14-2. By

        “doing business in Indiana,” Defendants are “telephone solicitors,” as defined by Ind.

        Code § 24-4.7-2-10.

227.    By regularly engaging in or soliciting consumer transactions, whether or not

        Defendants deal directly with consumers, Defendants are “suppliers” as defined by

        Ind. Code § 24-4.7-2-7.7 and § 24-5-0.5-2.

228.    Many of the telephone sales calls were made to telephone numbers included on

        Indiana’s Do Not Call List at the time of the calls. By making or causing others to

        make telephone sales calls to telephone numbers on Indiana’s Do Not Call List at the

        time of the calls, Defendants committed many violations of the TSCA, Ind. Code §

        24-4.7-4-1.

229.    As telephone solicitors, suppliers, and callers, Defendants may not sell, transfer, or

        make available to another person for solicitation purposes a consumer’s telephone

        number if Defendants know that the telephone number is included in the most current

        version of Indiana’s Do Not Call List. Ind. Code § 24-4.7-4-7(b). Defendants knew

        or should have known that these telephone numbers were included in the applicable

        version of Indiana’s Do Not Call List. Upon information and belief, Defendants may

        have sold, transferred, or made available to another person for solicitation purposes

                                              55
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 56 of 88




        one or more consumers’ telephone numbers that Defendants knew or should have

        known was included in the current version of Indiana’s Do Not Call List.

230.    As telephone solicitors, suppliers, and callers, Defendants may not transfer a live call

        to one or more persons if the call has been placed to a consumer in violation of the

        TSCA, Ind. Code 24-4.7 or the Auto-Dialer Act, Ind. Code 24-5-14. Ind. Code § 24-

        4.7-4-7(c). Upon information and belief, Defendants may have transferred live calls

        to people where the calls had been placed in violation of the TSCA and/or the Auto-

        Dialer Act.

231.    As telephone solicitors, suppliers, and callers, Defendants may not provide substantial

        assistance or support to another person if Defendants know or consciously avoid

        knowing that the person has engaged in any act or practice that violates the TSCA,

        Ind. Code 24-4.7 or the Auto-Dialer Act, Ind. Code 24-5-14. Ind. Code § 24-4.7-4-

        7(d). Upon information and belief, Defendants may have provided substantial

        assistance or support to other people whom Defendants knew or consciously avoided

        knowing were engaging in acts or practices that violated the TSCA and/or the Auto-

        Dialer Act.

232.    Defendants may not provide substantial assistance or support to any other telephone

        solicitor, supplier, or caller if Defendants know or consciously avoid knowing that the

        telephone solicitor, supplier, or caller has engaged in any act or practice that violates

        the TSCA, Ind. Code 24-4.7 or the Auto-Dialer Act, Ind. Code 24-5-14. Ind. Code §

        24-4.7-4-7(e). Upon information and belief, Defendants may have provided

                                               56
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 57 of 88




        substantial assistance or support to other telephone solicitors, suppliers, or callers

        even though Defendants knew or consciously avoided knowing they were engaging

        in acts or practices that violated the TSCA and/or the Auto-Dialer Act.

233.    Each of the telephone calls made to telephone numbers on Indiana’s Do Not Call List

        is a violation of Ind. Code § 24-4.7-4-1 and constitutes a deceptive act, as defined by

        Ind. Code § 24-4.7-5-1. It is believed and averred that Defendants made and/or

        participated in additional calls made to telephone numbers on Indiana’s Do Not Call

        List; the numbers, dates, and times of said calls are known to Defendants, but are not

        known to Plaintiff at this time. Plaintiff asserts that Defendants may have committed

        additional violations of the TSCA arising from their participation in these additional

        calls.

                                       COUNT XX
            (By the State of Indiana – Violating the Regulation of Automatic
            Machines Dialing Act (the “Auto-Dialer Act”), Ind. Code 24-5-14)

234.    The recipients of the telephone calls described above were “subscribers,” as defined

        in Ind. Code § 24-5-14-4. By contacting or attempting to contact subscribers in

        Indiana by telephone, Defendants are “callers,” as defined by Ind. Code § 24-5-14-2.

        The telephone calls described above were reported as “robocalls,” meaning they were

        made by an automated dialing-announcing device, as defined by Ind. Code § 24-5-

        14-1, and disseminated a prerecorded voice message.

235.    The recipients of the prerecorded messages did not knowingly or voluntarily request,

        consent, permit, or authorize receipt of the message. The prerecorded messages were

                                              57
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 58 of 88




        not preceded by a live operator who could have obtained each recipient’s consent

        before the message was delivered.

236.    By using or connecting an automatic dialing-announcing device to telephone lines in

        Indiana and disseminating prerecorded voice messages without the required consent

        or authorization, Defendants committed many violations of the Auto-Dialer Act, Ind.

        Code § 24-5-14-5(b). Each of the robocalls is a violation of the Auto-Dialer Act and

        constitutes a deceptive act that is actionable by the Indiana Attorney General under

        Ind. Code § 24-5-14-13.

237.    It is believed and averred that Defendants made and/or participated in additional

        robocalls to Indiana telephone numbers; the numbers, dates, and times of said calls

        are known to Defendants, but are not known to Plaintiff at this time. Plaintiff asserts

        that Defendants may have committed additional violations of the Auto-Dialer Act

        and/or the TSCA arising from its participation in these additional robocalls.

                                       COUNT XXI
                    (By the State of Indiana – Violating the Telephone
             Solicitation Registration of Sellers law, Ind. Code § 24-5-12-10)

238.    The telephone calls described above were “solicitations,” as defined by Ind. Code §

        24-5-12-9. By making a “solicitation,” whether made personally, through

        salespersons, or by using robocalls, Defendants are “sellers.” Ind. Code § 24-5-12-8.

239.    By making solicitations either in Indiana or directed to prospects located in Indiana,

        sellers are “doing business in Indiana.” Ind. Code § 24-5-12-10(b). Indiana law

        requires that “[b]efore doing business in Indiana, a seller must register with the

                                              58
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 59 of 88




        division.” Ind. Code § 24-5-12-10(a). In order to register, a person or company must

        file a registration statement disclosing certain required information and pay a

        registration fee. Ind. Code § 24-5-12-11.

240.    To date, Defendants never registered as sellers as required. By failing to register as

        required, Defendants committed deceptive acts which are actionable by the Indiana

        Attorney General. Ind. Code § 24-5-12-23. Plaintiff may seek an injunction against

        Defendants prohibiting additional violations under Ind. Code § 24-5-12-21, and civil

        penalties under Ind. Code § 24-5-0.5-4(g) or Ind. Code § 24-5-0.5-8.

                                      COUNT XXII
                    (By the State of Indiana – Violating the Indiana
                  Business Organizations Code, Ind. Code § 23-0.5-5-2)

241.    By contacting or attempting to contact Indiana telephone numbers to offer consumer

        goods or services, Defendants were doing or transacting business in Indiana.

242.    Rising Eagle Capital Group, LLC, is a limited liability company organized under the

        laws of Texas, therefore, Rising Eagle is a foreign filing entity as defined by Ind.

        Code §§ 23-0.5-1.5-8, 11, & 12. JSquared Telecom, LLC, is a limited liability

        company organized under the laws of Texas, therefore, JSquared Telecom, LLC is a

        foreign filing entity as defined by Ind. Code §§ 23-0.5-1.5-8, 11, & 12.

243.    Ind. Code § 23-0.5-5-2 provides that a foreign filing entity may not do business in

        Indiana until it registers with the Indiana Secretary of State. To date, neither Rising

        Eagle Capital Group, LLC, nor JSquared Telecom, LLC has registered with the

        Indiana Secretary of State.

                                              59
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 60 of 88




244.    By transacting business in Indiana without registering as required, Rising Eagle

        Capital Group, LLC, and JSquared Telecom, LLC, violated Ind. Code § 23-0.5-5-

        2(a), and are each liable for a civil penalty of not more than ten thousand dollars

        ($10,000) under Ind. Code § 23-0.5-5-2(f). The attorney general may collect all

        penalties due under this subsection.

                                     COUNT XXIII
       (By the State of Michigan - Violating Michigan Consumer Protection Act, §
                                     445.903(1)(gg))

245.    MCL 445.903(1)(gg) of the MCPA provides that it is a violation of the MCPA to

        violate the Michigan Home Solicitation Sale Act, MCL 445.111, et seq., in connection

        with a telephone solicitation.

246.    MCL 445.111c(1)(f) provides that failure to comply with the requirements of section

        1a or 1b of the Michigan Home Solicitation Sale Act, MCL 445.111, et seq., is an

        unfair or deceptive act or practice and a violation of the Michigan Home Solicitation

        Sale Act.

247.    MCL 445.111a(5) provides that no telephone solicitor shall make a telephone

        solicitation to a Michigan telephone subscriber’s telephone number if the subscriber’s

        telephone number appears in the latest edition of the National Do Not Call

        Registry. Defendants, and/or third parties acting on Defendants’ behalf, have violated

        MCL 445.111a(5) and, thus, MCL 445.903(1)(gg) of the MCPA by making telephone

        solicitations to the telephone numbers of Michigan telephone subscribers when those

        numbers were in the pertinent edition of the National Do Not Call Registry. Such

                                               60
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 61 of 88




        violations by Defendants, and/or third parties acting on Defendants’ behalf, were

        persistent and knowing.

248.    MCL 445.111a(1) prohibits any person from making a telephone solicitation using a

        prerecorded message, in whole or in part. Defendants, and/or third parties acting on

        Defendants’ behalf, have violated MCL 445.111a(1) and, thus, MCL 445.903(1)(gg)

        of the MCPA by making telephone solicitations to the telephone numbers of Michigan

        telephone subscribers using a prerecorded message, in whole or in part. Such

        violations by Defendants, and/or third parties acting on Defendants’ behalf, were

        persistent and knowing.

249.    MCL 445.111b(1) requires any person making a telephone solicitation to state his or

        her name at the beginning of the telephone solicitation, to state the full name of the

        organization or other person on whose behalf the call was initiated at the beginning

        of the telephone solicitation, and to provide a telephone number of such organization

        or other person on request. Defendants, and/or third parties acting on Defendants’

        behalf, have violated MCL 445.111b(1) and, thus, MCL 445.903(1)(gg) of the MCPA

        by failing to state his or her name at the beginning of the telephone solicitation, to

        state the full name of the organization or other person on whose behalf the call was

        initiated at the beginning of the telephone solicitation, and to provide a telephone

        number of such organization or other person on request. Such violations by

        Defendants, and/or third parties acting on Defendants’ behalf, were persistent and

        knowing.

                                              61
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 62 of 88




                                     COUNT XXIV
  (By the State of Missouri - Violating the Missouri Do-Not-Call Law, § 407.1070, et
                                          seq.)

250.    The Missouri Do-Not-Call Law makes it unlawful for a person to make a telephone

        solicitation to the telephone line of a residential subscriber who is on the Missouri no-

        call list. Mo. Rev. Stat. § 407.1098. Defendants Rising Eagle, JSquared, Rising

        Cayman, Spiller, and Mears violated the Missouri Do-Not-Call Law by making

        “telephone solicitations,” as defined by Mo. Rev. State. § 407.1095(3), to “residential

        subscribers,” as defined by Mo. Rev. State. § 407.1095(2), that were on the Missouri

        no-call list at the time the telephone solicitations were made.

                                     COUNT XXV
  (By the State of Missouri - Violating the Missouri Telemarketing Practices Act, §
                                   407.1095, et seq.)

251.    The Missouri Telemarketing Practices Act provides that no telemarketer engaged in

        telemarketing may use a recorded message without, promptly at the beginning of the

        telephone call, informing the consumer that the call is being made by a recorded

        message. Mo. Rev. Stat. § 407.1073.1(5). Defendants Rising Eagle, JSquared,

        Rising Cayman, Spiller, and Mears violated Mo. Rev. Stat. § 407.1073.1(5) by

        being telemarketers, as defined by Mo. Rev. Stat. § 407.1070(12), engaged in

        telemarketing, as defined by Mo. Rev. Stat. § 407.1070(13), and using recorded

        messages to make telephone calls to Missouri consumers without first informing

        the consumer that the call was being made by a recorded message.

252.    The Missouri Telemarketing Practices Act also provides that a telemarketer shall

                                               62
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 63 of 88




        disclose, promptly and in a clear and conspicuous manner, to the consumer receiving

        the telephone call the telemarketer’s identifiable name and the seller on whose behalf

        the solicitation is being made. Mo. Rev. Stat. § 407.1073.1(2). Defendants Rising

        Eagle, JSquared, Rising Cayman, Spiller, and Mears violated Mo. Rev. Stat. §

        407.1073.1(2) by being telemarketers, as defined by Mo. Rev. Stat. §

        407.1070(12), and failing to identify their identifiable name and the name of the

        seller on whose behalf they made the telephone solicitation in a clear and

        conspicuous manner.

                                   COUNT XXVI
       (By State of North Carolina - Violating North Carolina General Statutes
                                      § 75-102)

253.    North Carolina General Statutes § 75-102(a) provides that no telephone solicitor

        shall make a telephone solicitation to a North Carolina telephone subscriber’s

        telephone number if the subscriber’s telephone number appears in the latest

        edition of the National Do Not Call Registry. N.C. Gen. Stat. § 75-102(d) also

        requires telephone solicitors to implement systems and procedures to prevent

        telephone solicitations to telephone subscribers whose numbers appear in the

        National Do Not Call Registry and to monitor and enforce compliance by its

        employees and independent contractors in those systems and procedures.

254.    Defendants, and/or third parties acting on Defendants’ behalf, have violated N.C.

        Gen. Stat. § 75-102(a) by making telephone solicitations to the telephone numbers

        of North Carolina telephone subscribers when those numbers were in the pertinent

                                              63
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 64 of 88




        edition of the National Do Not Call Registry.

255.    Defendants also violated N.C. Gen. Stat. § 75-102(d) by failing to monitor and

        enforce compliance by their employees, agents, and independent contractors in

        that, as set forth above, those persons made numerous telephone solicitations to

        the telephone numbers of North Carolina telephone subscribers when those

        numbers were in the pertinent edition of the National Do Not Call Registry.

256.    Defendants willfully engaged in the actions and practices described above.


                                  COUNT XXVII
       (By State of North Carolina - Violating North Carolina General Statutes
                                      § 75-104)

257.    North Carolina General Statutes § 75-104 provides that, subject to some

        exceptions, no person may use an automatic dialing and recorded message player

        to make an unsolicited telephone call. One of those exceptions allows a person to

        make such calls if prior to the playing of the recorded message a live operator,

        among other things, states the nature and length in minutes of the recorded

        message, and asks for and receives prior approval to play the recorded message

        from the person receiving the call.

258.    Defendants, and/or third parties acting on Defendants’ behalf, have violated N.C.

        Gen. Stat. § 75-104 by using automatic dialing and recorded message players to

        make unsolicited telephone calls to North Carolina telephone subscribers without

        first having live operators inform the telephone subscribers of the nature and

        length of the recorded message and asking for and obtaining permission to play
                                              64
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 65 of 88




        the message from the person receiving the call, and otherwise not complying with

        any of the exceptions set forth in N.C. Gen. Stat. § 75-104.

259.    Defendants willfully engaged in the practices described above.

                                COUNT XXVIII
 (By State of North Dakota - Violating the Telephone Solicitations Act, N.D.C.C.
                                    ch. 51-28)

260.    Defendants are “callers,” as defined by N.D.C.C. § 51-28-01(1), because they are a

        “person, corporation, firm, partnership, association, or legal or commercial entity”

        that attempts to contact or contacts subscribers in the State of North Dakota using a

        telephone or telephone line.

261.    Defendants engaged in “telephone solicitations” because they, over a telephone line

        and using voice, text, or other electronic communication, solicited the purchase of

        property, goods, services, or “merchandise,” within the meaning of N.D.C.C. § 51-

        15-01(3).

262.    In violation of N.D.C.C. § 51-28-02, Defendants, or an agent on Defendants’ behalf,

        used or connected to the telephone line of a subscriber in North Dakota using an

        automatic dialing-announcing device or delivered a prerecorded or synthesized voice

        message where a subscriber did not knowingly request, consent to, permit, or

        authorize receipt of the message. Defendants’ prerecorded or synthesized voice

        message was not immediately preceded by a live operator who obtained the consent

        of the subscriber before they delivered a message.

263.    In violation of N.D.C.C. § 51-28-06, Defendants, or an agent on Defendants’ behalf,

                                             65
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 66 of 88




        made or caused to be made telephone solicitations to a subscriber in North Dakota

        who, for at least thirty-one days before the date of the call, was on the do-not-call list

        established and maintained or used by the Attorney General of North Dakota, as

        provided by N.D.C.C. § 51-28-09, or the national do-not-call registry established and

        maintained by the Federal Trade Commission under 16 C.F.R. Part 310.

264.    In violation of N.D.C.C. § 51-28-07, Defendants, or an agent on Defendant’s behalf,

        made a telephone solicitation to a subscriber in North Dakota without immediately

        and clearly stating, at the beginning of the call, their true first and last name, their

        telephone number, their city and state of location, and the name of the business on

        whose behalf their telephone solicitation was made.

265.    Under N.D.C.C. § 51-28-19, each telephone solicitation or message constitutes a

        separate violation and, pursuant to N.D.C.C. § 51-28-13, North Dakota is entitled to

        relief under both N.D.C.C. chs. 51-28 and 51-15 for violations of N.D.C.C. §§ 51-28-

        02, 51-28-06, and 51-28-07.

                                 COUNT XXIX
   (By State of North Dakota - Violating the Unlawful Sales or Advertising Act,
                               N.D.C.C. ch. 51-15)

266.    North Dakota incorporates the allegations of Paragraphs 153 through 158 as if fully

        stated herein.

267.    N.D.C.C. § 51-15-02 prohibits the “act, use, or employment by any person of any

        deceptive act or practice, fraud, false pretense, false promise, or misrepresentation,

        with the intent that others rely thereon in connection with the sale or advertisement of

                                                66
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 67 of 88




        any merchandise,” regardless if a person has been misled, damaged, or deceived by

        the deceptive conduct.

268.    Defendants were engaged in the “sale” of “merchandise,” as those terms are defined

        by N.D.C.C. § 51-15-01(3) and (5), because Defendants sold, offered to sell, or

        attempted to sell an object, ware, good, commodity, intangible, real estate, charitable

        contributions, or services in the State of North Dakota.

269.    Under N.D.C.C. § 51-28-17, violations of N.D.C.C. ch. 51-28 constitute violations of

        N.D.C.C. ch. 51-15. Therefore, Defendants violated N.D.C.C. ch. 51-15 by: (1) using

        or connecting to the telephone line of a subscriber in North Dakota using an automatic

        dialing-announcing device or delivered a prerecorded or synthesized voice message

        without prior request, consent, permission, or authorization from a subscriber in North

        Dakota; (2) making or causing to be made telephone solicitations to a subscriber in

        North Dakota who, for at least thirty-one days before the date of the call, was on the

        do-not-call list established and maintained or used by the Attorney General of North

        Dakota, as provided by N.D.C.C. § 51-28-09, or the national do-not-call registry

        established and maintained by the Federal Trade Commission under 16 C.F.R. Part

        310; (3) making a telephone solicitation to a subscriber in North Dakota without

        immediately and clearly stating, at the beginning of the call, their true first and last

        name, their telephone number, their city and state of location, and the name of the

        business on whose behalf their telephone solicitation was made; and (4) knowingly

        causing a telephone caller identification system to transmit misleading or inaccurate

                                               67
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 68 of 88




        caller identification information, or Defendants used or displayed a telephone number

        that they did or do not own or had not received consent to use from the owner of the

        telephone number when they called subscribers in North Dakota.

                                  COUNT XXX
 (By State of North Dakota - Violating the Uniform Limited Liability Company
 Act, N.D.C.C. ch. 10-32.1, and the Unlawful Sales or Advertising Act, N.D.C.C.
                                    ch. 51-15)

270.    North Dakota incorporates the allegations of Paragraphs 153 through 162 as if fully

        stated herein.

271.    N.D.C.C. § 10-32.1-74 prohibits a foreign limited liability company from transacting

        business in North Dakota “until it has procured a certificate of authority from the

        secretary of state.”

272.    Under N.D.C.C. § 10-32.1-84(5), a civil penalty of five thousand dollars ($5,000)

        may be imposed upon Rising Eagle and JSquared for transacting business in North

        Dakota without a certificate of authority. Additionally, a civil penalty of one thousand

        dollars ($1,000) may be imposed upon Defendants Spiller and Mears for participating

        in the transaction of business in North Dakota by Defendants Rising Eagle and

        JSquared.

273.    In addition to civil penalties, if the Court determines that Defendants conducted

        business in North Dakota without a certificate of authority as alleged in this

        Complaint, including by making telephone solicitations to subscribers in North

        Dakota in violation of N.D.C.C. chs. 51-15 and 51-28, it is mandatory under 10-32.1-

        84(6) that the Court issue “an injunction restraining the further transaction of the
                                               68
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 69 of 88




        business” of Rising Eagle and JSquared. The injunction must remain in place until

        Defendants pay any civil penalties and otherwise comply with N.D.C.C. ch. 10-32.1.

274.    Defendants’ failure to procure a certificate of authority prior to transacting business

        in North Dakota, a violation of N.D.C.C. 10-32.1-74, also constitutes a violation of

        N.D.C.C. § 51-15-02 because, under consumer protection jurisprudence, it is

        consumer fraud to engage in or transact business without a certificate of authority

        where a certificate of authority is required.

                                    COUNT XXXI
        (By State of Ohio - Violating the Ohio Consumer Sales Practices Act)

275.    The Ohio CSPA, O.R.C. § 1345.02 prohibits “suppliers” from engaging in unfair

        or deceptive consumer sales acts or practices, including deceptive direct

        solicitations.

276.    Defendants are “suppliers” as defined in O.R.C. § 1345.0l(C), since Defendants

        engage in the business of effecting “consumer transactions,” either directly or

        indirectly, for purposes that are primarily personal, family, or household within

        the meaning as specified in O.R.C. § 1345.0l(A) of the CSPA.

277.    Defendants engaged in “direct solicitations” as defined in O.A.C. § 109:4-3-11 since

        Defendants initiated telephone solicitations to consumers at their residences.

278.    Defendants, either directly or as a result of a third party acting on Defendants’

        behalf, violated O.R.C. § 1345.02(A) by engaging in a pattern or practice of

        initiating telephone solicitations to residential telephone subscribers in the State

        of Ohio, whose telephone numbers were listed on the National Do Not Call
                                               69
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 70 of 88




        Registry in violation of the TCPA, 47 U.S.C. § 227(c), and 47 C.F.R. §

        64.1200(c)(2).

279.    Defendants, either directly or indirectly as a result of a third party acting on

        Defendants’ behalf, violated O.R.C. § 1345.02(A) by engaging in a pattern or

        practice of initiating telephone calls to residential telephone lines using artificial

        or prerecorded voices to deliver messages without the prior express written

        consent of the called parties and without falling within specified exemptions

        delineated within the TCPA in violation of the TCPA, 47 U.S.C. § 227(b)(l)(B)

        and 47 C.F.R. § 64.1200(a)(3).

280.    Defendants, either directly or indirectly as a result of a third party acting on

        Defendants’ behalf, violated O.R.C. § 1345.02(A) engaging in a pattern or practice

        of initiating telephone calls to cellular telephone lines using artificial or prerecorded

        voices to deliver messages without the prior express consent of the called parties and

        without falling within specified exemptions delineated within the TCPA in

        violation of the TCPA, 47 U.S.C. § 227(b)(l)(A)(iii) and 47 C.F.R. §

        64.1200(a)(1)(iii).

281.    Defendants, either directly or indirectly as a result of a third party acting on

        Defendants’ behalf, violated O.R.C. § 1345.02(A) and O.A.C. § 109:4-3-11 by

        engaging in direct solicitations without clearly, affirmatively, and expressly

        revealing upon initial contact with consumers or prospective consumers that the

        purpose of the contact is to effectuate sales and stating the general terms that were

                                               70
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 71 of 88




        being offered.

                                     COUNT XXXII
        (By the State of Ohio – Violating Ohio’s Telephone Solicitation Sales Act)

282.    Defendants initiated “telephone solicitations” to “purchasers,” as they were at all

        times relevant herein engaged in initiating “communications” as or on behalf of

        “telephone solicitors” or “salespersons” to induce persons to purchase “goods or

        services,” as those terms are defined in the Ohio TSSA, O.R.C. § 4719.01(A).

283.    Defendants are “telephone solicitors” as that term is defined in the Ohio TSSA,

        O.R.C. § 4719.01(A)(8), as they were at all times relevant herein engaged in initiating

        telephone solicitations directly or through one or more salespersons either from a

        location in Ohio or from a location outside Ohio to persons in Ohio.

284.    At all times relevant herein, Defendants were not registered as telephone solicitors

        with the Ohio Attorney General’s Office pursuant to the Ohio TSSA, O.R.C. §

        4719.02(A).

285.    Defendants committed unfair or deceptive acts and practices in violation of Ohio

        CSPA, O.R.C. § 1345.02(A) and Ohio TSSA, O.R.C. § 4719.02(A) by acting as

        telephone solicitors without first having obtained certificates of registration from the

        Ohio Attorney General. These acts or practices have been previously determined by

        an Ohio court to violate the Ohio CSPA. Defendants committed said violations after

        such decisions were available for public inspection pursuant to O.R.C. §

        1345.05(A)(3).


                                               71
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 72 of 88




286.    At all times relevant herein, Defendants did not have surety bonds as required by the

        Ohio TSSA, O.R.C. § 4719.04(A) on file with the Ohio Attorney General’s Office.

287.    Defendants violated Ohio TSSA, O.R.C. § 4719.04(A) by acting as a telephone

        solicitor without first having obtained and filed with the Ohio Attorney General a

        surety bond issued by a surety company authorized to do business in the State of Ohio.

288.    Defendants committed unfair or deceptive acts and practices in violation of Ohio

        CSPA, O.R.C. § 1345.02(A) and Ohio TSSA, O.R.C. § 4719.06 by failing to disclose

        the solicitor’s true name and the name of the company on whose behalf solicitations

        were made, within the first sixty seconds of the telephone call. These acts or practices

        have been previously determined by an Ohio court to violate the Ohio CSPA.

        Defendants committed said violations after such decisions were available for public

        inspection pursuant to O.R.C. § 1345.05(A)(3).

                                   COUNT XXXIII
 (By the State of Texas - Violating Texas Telemarketing Disclosure and Privacy Act)

289.    The Texas Telemarketing Disclosure and Privacy Act makes it unlawful for a

        telemarketer to make a telemarketing call to a telephone number that has been

        published on the then-current Texas no-call list for more than sixty days. Tex.

        Bus. & Com. Code § 304.052. Defendants, by making or causing to be made

        telemarketing calls, are “telemarketers” as defined by the Texas Telemarketing

        Disclosure and Privacy Act and have violated the Act by making telephone calls

        to telephone numbers that were included on the then-current Texas no-call list for

        longer than sixty days.
                                               72
       Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 73 of 88




                                   CONSUMER INJURY

290.    Consumers in the United States have suffered and will continue to suffer injury

        as a result of Defendants’ violations of the TCPA, TSR, Arkansas law, Indiana law,

        Michigan law, Missouri law, North Carolina law, Ohio law, and Texas law. Absent

        injunctive relief by this Court, Defendant is likely to continue to injure consumers

        and harm the public interest.

                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs requests that this Court:

                                   Prayer by All Plaintiffs

1.      Enter judgment against Defendants Rising Eagle, JSquared, Rising Cayman,

        Spiller, and Mears, and in favor of Plaintiffs for each violation alleged in this

        complaint.

2.      Award Plaintiffs such preliminary injunctive and ancillary relief as may be necessary

        to avert the likelihood of consumer injury during the pendency of this action and to

        preserve the possibility of effective final relief, including but not limited to, temporary

        and preliminary injunction.

3.      Assess against Defendants Rising Eagle, JSquared, Rising Cayman, Spiller, and

        Mears, and in favor of the Plaintiffs damages of one thousand five hundred dollars

        ($1,500) for each violation of the TCPA found by the Court to have been committed

        by said Defendants willfully and knowingly; if the Court finds Defendants have

        engaged in violations of the TCPA which are not willful and knowing, then

                                                73
     Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 74 of 88




      assessing against said Defendants damages of five hundred dollars ($500) for

      each violation of the TCPA, as provided by 47 U.S.C. § 227.

4.    Permanently enjoin Defendants Rising Eagle, JSquared, Rising Cayman, Spiller,

      and Mears from violating the TCPA, both generally and specifically, by

      enumerating the acts in which Defendants are permanently enjoined from

      engaging.

5.    In the alternative, enter judgment against Defendants Rising Eagle, JSquared,

      Rising Cayman, Spiller, and Mears and award Plaintiffs such relief as the Court

      finds necessary to redress injury to consumers resulting from said Defendants'

      violations of the TSR, including rescission or reformation of contracts, restitution, the

      refund of monies paid, and the disgorgement of ill-gotten monies.

6.    Enter a permanent injunction to prevent future violations of the TSR by the

      Defendants Rising Eagle, JSquared, Rising Cayman, Spiller, and Mears.

                    Prayer by Plaintiffs Arkansas, Indiana,
            Michigan, North Carolina, North Dakota, Ohio, and Texas

7.    Enter judgment against Defendants Health Advisors, Smith, and Shapiro and in

      favor of Plaintiffs Arkansas, Indiana, Michigan, North Carolina, North Dakota,

      Ohio, and Texas for each violation alleged in this complaint.

8.    Award Plaintiffs Arkansas, Indiana, Michigan, North Carolina, North Dakota,

      Ohio, and Texas such preliminary injunctive and ancillary relief as may be necessary

      to avert the likelihood of consumer injury during the pendency of this action and to

      preserve the possibility of effective final relief, including but not limited to, temporary
                                              74
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 75 of 88




       and preliminary injunction.

9.     Assess against Defendants Health Advisors, Smith, and Shapiro and in favor of

       the Plaintiffs Arkansas, Indiana, Michigan, North Carolina, North Dakota, Ohio,

       and Texas damages of one thousand five hundred dollars ($1,500) for each violation

       of the TCPA found by the Court to have been committed by said Defendants

       willfully and knowingly; if the Court finds said Defendants have engaged in

       violations of the TCPA which are not willful and knowing, then assessing against

       said Defendants damages of five hundred dollars ($500) for each violation of the

       TCPA, as provided by 47 U.S.C. § 227.

10.    Permanently enjoin Defendants Health Advisors, Smith, and Shapiro from

       violating the TCPA, both generally and specifically, by enumerating the acts in

       which Defendants are permanently enjoined from engaging.

                               Prayer by Plaintiff Arkansas

11.    Enter such orders, pursuant to Ark. Code Ann. § 4-88-104, § 4-88-

       113(a)(1), § 4-99-111, § 4-99-201(c)(1) and (2), and § 4-99-407, as may be

       necessary to permanently enjoin and prevent the use or employment of

       the practices described herein which are violations of the ADTPA and RTS

       by any or all Defendants, their agents, representatives, employees, and assigns and

       any other person acting on behalf of any Defendant., including:

       a. Engaging in any unconscionable, false, or deceptive acts or practices in business,

          commerce, or trade in violation of Ark. Code Ann. § 4-88-107(a)(10).
                                            75
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 76 of 88




       b. Failing to register as a telephone seller with the Arkansas Secretary of State in

          violation of Ark. Code Ann. § 4-99-104.

       c. Failing to immediately disclose to the person being contacted for a telephonic

          solicitation the caller’s identity, the identity of the organization on whose behalf

          the telephone call is being made, and the purpose of the telephone call, including

          a brief description of the goods or services to be offered in violation of Ark. Code

          Ann. § 4-99-201(a)(1).

       d. Failing to discontinue providing information and further calls if the person

          receiving the telephonic solicitation call indicates that he or she does not want to

          hear about the goods or services in violation of Ark. Code Ann. § 4-99-201(a)(1).

       e. Making or causing to be made telephone solicitation calls to Arkansas consumers

          whose telephone numbers are listed on National Do Not Call Registry, which is

          the current statewide database, in violation of Ark. Code Ann. § 4-99-405(1).

12.    Impose civil penalties pursuant to Ark. Code Ann. § 4-88-113(b) in the amount of ten

       thousand dollars ($10,000) per each violation of the ADTPA.

13.    Impose additional civil penalties pursuant to Ark. Code Ann. § 4-88-113(b), § 4-99-

       111, § 4-99-201(c), § 4-99-407 in the amount of ten thousand dollars ($10,000) per

       each violation of the RTS.

14.    Enter an order pursuant to Ark. Code Ann. § 4-88-113(e) requiring Defendants to pay

       all costs and fees incurred by the State of Arkansas in this investigation and litigation,

       including, but not limited to, expert witness fees, attorneys’ fees and court costs.

                                               76
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 77 of 88




15.    Enter an order pursuant to Ark. Code Ann. § 4-88-113(d) that Defendants are jointly

       and severally liable for all penalties and money judgments, including without

       limitation, attorneys’ fees and costs, imposed by the court herein in favor of the State

       of Arkansas.

                               Prayer by Plaintiff Indiana

16.    Permanently enjoin all Defendants, their agents, representatives, employees, and

       assigns and any other person acting on behalf of any Defendant from engaging in acts

       prohibited by Indiana law, including specifically:

       a. Making or causing to be made telephone sales calls to telephone numbers on the

          Indiana DNC List in violation of the TSCA, Ind. Code § 24-4.7-4-1;

       b. Making or causing to be made telephone calls via an automatic dialing-

          announcing device, as defined by Ind. Code § 24-5-14-1, and disseminating a

          prerecorded message in violation of Ind. Code § 24-5-14-5(b), pursuant to Ind.

          Code § 24-5-0.5-4(c)(1);

       c. Failing to register as a seller as required by Ind. Code § 24-5-12-10;

       d. Failing to register with the Indiana Secretary of State as a foreign filing entity as

          required by Ind. Code § 23-0.5-5-2.

17.    Order Defendants, jointly and severally, to pay to the Office of the Indiana Attorney

       General:

       f. any and all money Defendants obtained through all violations of Ind. Code 24-

          4.7-4, 24-5-14;

                                              77
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 78 of 88




       g. a civil penalty of ten thousand dollars ($10,000) for the first violation and twenty-

          five thousand dollars ($25,000) for subsequent violations of the TSCA, Ind. Code

          § 24-4.7-4-1;

       h. a civil penalty of five thousand dollars ($5,000) for each violation of the Auto-

          Dialer Act, Ind. Code § 24-5-14-5(b), occurring before July 1, 2019, and ten

          thousand dollars ($10,000) for the first violation and twenty-five thousand dollars

          ($25,000) for each subsequent violation occurring after July 1, 2019, according to

          the statutory terms in effect on the dates of the calls;

       i. a civil penalty of five thousand dollars ($5,000) for each violation of the

          Telephone Solicitation Registration law, Ind. Code § 24-5-12-10; and

       j. reimbursement of its reasonable costs incurred in the investigation and prosecution

          of this matter, pursuant to Ind. Code § 24-4.7-5-2(4) and § 24-5-0.5-4(c)(4).

18.    Order that Defendants Rising Eagle Capital Group, LLC, and JSquared Telecom,

       LLC, each pay a civil penalty of ten thousand dollars ($10,000) for transacting

       business in Indiana without first registering with the Indiana Secretary of State in

       violation of Ind. Code § 23-0.5-5-2.

                          Prayer by Plaintiff State of Michigan

19.    Enter an order pursuant to MCL 445.905(1) declaring that the acts and practices in

       which the Defendants engaged, as described in Count XXIII, were both persistent and

       knowing and in violation of the Michigan Consumer Protection Act, MCL 445.901,

       et seq.

                                              78
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 79 of 88




20.    Permanently enjoin Defendants, their successors, agents, representatives, employees,

       and all person who act in concert with Defendants from engaging in unfair, deceptive

       or unconscionable acts or practices, including the conduct as specified in Count

       XXIII, that are in violation of the Michigan Consumer Protection Act, MCL 445.901,

       et seq.

21.    Enter an Order requiring Defendant to pay civil penalties to the Michigan Department

       of Attorney General pursuant to MCL 445.905(1), in the amount of twenty-five

       thousand dollars ($25,000) for each persistent and knowing violation of the Michigan

       Consumer Protection Act in addition to investigative and other costs and reasonable

       attorneys’ fees.

                           Prayer by Plaintiff State of Missouri

22.    Enter an order pursuant to Mo. Rev. Stat. §§ 407.100, 407.1107 declaring that the acts

       and practices in which the Defendants Rising Eagle, JSquared, Rising Cayman,

       Spiller, and Mears engaged, as described in Counts XXV to XXVI, were in violation

       of the Missouri Merchandising Practices Act, § 407.010, et seq.

23.    Permanently enjoin Defendants Rising Eagle, JSquared, Rising Cayman, Spiller, and

       Mears, their successors, agents, representatives, employees, and all person who act in

       concert with Rising Eagle Defendants from engaging in violations of the Missouri

       Merchandising Practices Act, § 407.010, et seq., specifically the Missouri

       Telemarketing Practices Act and the Missouri Do-Not-Call Law.

24.    Enter an Order requiring Defendants Rising Eagle, JSquared, Rising Cayman, Spiller,

                                             79
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 80 of 88




       and Mears to pay civil penalties to the Missouri Attorney General in the amount of

       five thousand dollars ($5,000) for each violation of the Missouri Do-Not-Call Law,

       pursuant to Mo. Rev. Stat. § 407.1107, and one thousand dollars ($1,000) for each

       violation of the Missouri Telemarketing Practices Act, pursuant to Mo. Rev. Stat. §§

       407.1082, 407.100.

                      Prayer by Plaintiff State of North Carolina

25.     Enter an order pursuant to N.C. Gen. Stat. §§ 75-14 and 75-105(a) permanently

       enjoining Defendants, their successors, agents, representatives, employees, assigns

       and all person who act in concert with Defendants from violating N.C. Gen. Stat. §§

       75-102 and 75-104.

26.    Enter an order imposing penalties pursuant to N.C. Gen. Stat. § 75-105(a)(1) for

       each defendant’s violations of N.C. Gen. Stat. § 75-102 and § 75-104, in the

       amounts of five hundred dollars ($500) for each defendant’s first violation, one

       thousand dollars ($1,000) for a defendant’s second violation, and five thousand

       dollars ($5,000) for each defendant’s third and subsequent violations occurring

       within two years of its first violation.

27.    Enter an order pursuant to N.C. Gen. Stat. § 75-105(d) finding Defendants

       willfully engaged in violations of N.C. Gen. Stat. §§ 75-102 and/or 75-104 and

       award the State of North Carolina reasonable attorneys’ fees.

                       Prayer by Plaintiff State of North Dakota

28.    Enter an order pursuant to N.D.C.C. chs. 51-28 and 51-15 declaring that

                                             80
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 81 of 88




       Defendants’ acts and practices described in Counts XXVIII through XXX were

       in violation of N.D.C.C. §§ 51-15-02, 51-28-02, 51-28-06, and 51-28-07.

29.    Enter an order pursuant to N.D.C.C. § 51-15-07 permanently enjoining and

       restraining Defendants, and all persons in active concert or participation with

       them, from engaging in deceptive acts or practices and from directly or indirectly

       making false statements, false promises, or misrepresentations with the intent that

       others rely thereon, in violation of N.D.C.C. § 51-15-02, including while engaged

       in telephone solicitations to subscribers in North Dakota or while engaged in the

       sale or advertisement of merchandise within the State of North Dakota.

30.    Enter an order pursuant to N.D.C.C. § 51-15-07 permanently enjoining and

       restraining Defendants, and all persons in active concert or participation with

       them, from engaging in violations of N.D.C.C. §§ 51-28-02, 51-28-06, and 51-

       28-07.

31.    Enter an order pursuant to pursuant to N.D.C.C. §§ 51-15-11 and 51-28-17

       assessing Defendants, jointly and severally, a civil penalty of up to $5,000 and

       $2,000 for each violation of N.D.C.C. chs. 51-15 and 51-28.

32.    Enter an order pursuant to N.D.C.C. §§ 51-15-10 and 51-28-18 imposing upon

       Defendants, jointly and severally, all costs, expenses, and attorney’s fees incurred

       by North Dakota in the investigation and prosecution of this action.

33.    Enter an order pursuant to N.D.C.C. § 10-32.1-84(5) assessing Defendants Rising

       Eagle and JSquared a civil penalty of $5,000 for transacting business in North Dakota

                                            81
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 82 of 88




       without a certificate of authority, and assessing Defendants Spiller and Mears,

       severally, a civil penalty of $1,000 for participating in the transaction of business in

       North Dakota by Defendants Rising Eagle and JSquared.

34.    Enter an order pursuant to 10-32.1-84(6) restraining the further transaction of the

       business of Rising Eagle and JSquared in North Dakota, and order that the injunction

       remain in place until Defendants pay any civil penalties and otherwise comply with

       N.D.C.C. ch. 10-32.1.

                            Prayer by Plaintiff State of Ohio

35.    Enter an order pursuant to O.R.C. § 1345.07(A)(l) declaring that the Defendants’

       acts and practices described in Counts XXXI and XXXII violated the Ohio CSPA,

       O.R.C. § 1345.01 et seq.; and that the violations occurred after decisions from Ohio

       courts determining those acts or practices violative of the Ohio CSPA were available

       for public inspection pursuant to O.R.C. § 1345.05(A)(3).

36.    Permanently enjoin Defendants,           their   agents,   partners,   representatives,

       employees, salespersons, successors or assigns, including any person or entity

       which purchases, acquires, or otherwise receives any interest (whether legal,

       equitable, contractual or otherwise) in Defendants’ business and continues to engage

       in consumer transactions, from engaging in acts and practices which violate CSPA,

       O.R.C. § 1345.01 et seq., and TSSA, O.R.C. § 4719.01 et seq., including the conduct

       as specified in Counts XXXI and XXII.

37.    Enter an Order requiring Defendants to pay civil penalties to the Ohio Attorney

                                              82
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 83 of 88




       General pursuant to O. R.C. § 1345.07, in the amount of twenty-five thousand

       dollars ($25,000) for each violation of the Ohio CSPA.

38.    Permanently enjoin Defendants, their successors, agents, representatives,

       employees, and all person who act in concert with Defendants from engaging in

       acts or practices, including the conduct as specified in Count XXXII, that are in

       violation of the Ohio TSSA.

39.    Enter an Order pursuant to O.R.C. § 4719.12 requiring Defendants to pay civil

       penalties to the Ohio Attorney General, in the amount of not less than one thousand

       ($1,000) nor more than twenty-five thousand dollars ($25,000) for each violation of

       the Ohio TSSA as well as investigative costs and reasonable attorney’s fees.

                            Prayer by Plaintiff State of Texas

40.    Permanently enjoin Defendants, their successors, agents, representatives, employees,

       and all person who act in concert with Defendants from engaging in violations of the

       Texas Telemarketing Disclosure and Privacy Act.

41.    Adjudge against Defendants and in favor of the State of Texas civil penalties of three

       thousand dollars ($3,000) for each violation of the Texas Telemarketing

       Disclosure and Privacy Act found by the Court to have been committed by

       Defendants willfully and knowingly; if the Court finds Defendants have engaged

       in violations of the Texas Telemarketing Disclosure and Privacy Act which are

       not willful and knowing, then adjudging against Defendants civil penalties of one

       thousand dollars ($1,000) for each violation of the Texas Telemarketing

                                             83
      Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 84 of 88




       Disclosure and Privacy Act, as provided by Tex. Bus. & Com. Code § 304.252;

       as well as investigative costs and reasonable attorney’s fees.

                                 Prayer by All Plaintiffs

42.    Order Defendants to pay the costs of this action, including costs of investigation

       incurred by Plaintiffs.

43.    Award Plaintiffs such other and additional relief as the Court may determine to be

       just and proper.



Dated: October 30, 2020                           Respectfully Submitted,




                                             84
     Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 85 of 88




FOR THE STATE OF ARKANSAS:                        FOR THE STATE OF INDIANA:

LESLIE RUTLEDGE                                   CURTIS T. HILL, JR.
Attorney General for the State of Arkansas        Attorney General for the State of Indiana



/s/ David McCoy ____________________              /s/ Douglas S. Swetnam_________________
DAVID MCCOY                                       DOUGLAS S. SWETNAM
Ark. Bar No. 2006100                              Indiana Bar No. 15860-49
David.McCoy@ArkansasAG.gov                        douglas.swetnam@atg.in.gov
SHANNON HALIJAN                                   JOSEPH D. YEOMAN
Ark. Bar No. 2005136                              Indiana Bar No. 35668-29
Shannon.Halijan@ArkansasAG.gov                    Joseph.Yeoman@atg.in.gov
PEGGY JOHNSON                                     Deputy Attorneys General
Ark. Bar No. 92-223                               302 West Washington Street
Peggy.Johnson@ArkansasAG.gov                      IGCS – 5th Floor
Assistant Attorneys General                       Indianapolis, IN 46204
Office of the Arkansas Attorney General           (317) 232-6294 (Swetnam)
323 Center Street, Suite 200                      (317) 234-1912 (Yeoman)
Little Rock, AR 72201                             (317) 232-7979 (Fax)
(501) 682-7506 (McCoy)
(501) 683-1509 (Halijan)                          Counsel for Plaintiff
(501) 682-8062 (Johnson)                          STATE OF INDIANA

Counsel for Plaintiff
STATE OF ARKANSAS




                                             85
     Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 86 of 88




FOR THE STATE OF MICHIGAN:                        FOR THE        STATE     OF     NORTH
                                                  CAROLINA:
DANA NESSEL
Attorney General for the State of Michigan        JOSHUA H. STEIN
                                                  Attorney General for the State of North
                                                  Carolina

/s/ Wisam E. Naoum___________________
WISAM E. NAOUM
Michigan State Bar No. P83335                     /s/ Tracy Nayer____________________
NaoumW1@michigan.gov                              TRACY NAYER
Assistant Attorney General                        North Carolina State Bar No. 36964
Corporate Oversight Division                      tnayer@ncdoj.gov
Michigan Department of Attorney General           KRISTINE M. RICKETTS
P.O. Box 30736                                    North Carolina State Bar No. 46914
Lansing, MI 48909                                 Pennsylvania Bar ID 89042
(517) 335-7632                                    kricketts@ncdoj.gov
                                                  Assistant Attorneys General
Counsel for Plaintiff                             North Carolina Department of Justice
STATE OFMICHIGAN                                  Consumer Protection Division
                                                  P.O. Box 629
                                                  Raleigh, North Carolina 27602
                                                  Telephone: (919) 716-6000
                                                  Facsimile: (919) 716-6050
FOR THE STATE OF MISSOURI:
                                                  Counsel for Plaintiff
ERIC SCHMITT                                      STATE OF NORTH CAROLINA
Attorney General for the State of Missouri



/s/ Michelle L. Hinkl___________________
MICHELLE L. HINKL
Missouri State Bar No. 64494
Michelle.Hinkl@ago.mo.gov
Assistant Attorney General
P.O. Box 861
St. Louis, MO 63188
Telephone: (314) 340-7961
Fax: (314) 340-7981

Counsel for Plaintiff
STATE OFMISSOURI



                                             86
     Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 87 of 88




FOR THE STATE OF NORTH                          FOR THE STATE OF OHIO:
DAKOTA:
                                                DAVE YOST
WAYNE STENEHJEM                                 Attorney General for the State of Ohio
Attorney General for the State of North
Dakota


/s/ Brian M. Card                               /s/ Erin B. Leahy____________________
BRIAN M. CARD (Pro hac vice motion              ERIN B. LEAHY
forthcoming)                                    Ohio Bar No. 69509
North Dakota State Bar No. 07917                W. TRAVIS GARRISON
bmcard@nd.gov                                   Ohio Bar No. 76757
Assistant Attorney General                      Assistant Attorneys General
North Dakota Attorney General’s Office          Ohio Attorney General’s Office
Consumer Protection & Antitrust Division        Consumer Protection Section
1050 E. Interstate Ave., Ste. 200               30 E. Broad Street, 14th Floor
Bismarck, ND 58503                              Columbus, Ohio 43215
                                                (614) 752-4730 (Leahy)
Counsel for Plaintif                            (614) 728-1172 (Garrison)
STATE OF NORTH DAKOTA                           Erin.Leahy@OhioAttorneyGeneral.gov
                                                Travis.Garrison@OhioAttorneyGeneral.gov

                                                Counsel for Plaintiff
                                                STATE OF OHIO




                                           87
     Case 4:20-cv-02021 Document 56 Filed on 10/30/20 in TXSD Page 88 of 88




FOR THE STATE OF TEXAS:

KEN PAXTON
Attorney General for the State of Texas




/s/ Patrick Abernethy___________________
PATRICK ABERNETHY
Texas State Bar No. 24109556
Patrick.abernethy@oag.texas.gov
C. BRAD SCHUELKE
Texas State Bar No. 24008000
Brad.schuelke@oag.texas.gov
Assistant Attorneys General
Office of the Attorney General
P.O. Box 12548 (MC-010)
Austin, Texas 78711
Telephone: (512) 463-2100
Facsimile: (512) 473-8301

Counsel for Plaintiff
STATE OF TEXAS




                                           88
